



EXHIBIT 10.4


SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This SECOND Amendment to AMENDED AND RESTATED Loan and Security Agreement
(“Amendment”) is entered into as of July 27, 2016 by and among AK STEEL
CORPORATION, a Delaware corporation (the “Borrower”), AK TUBE LLC (“AK Tube”),
MOUNTAIN STATE CARBON, LLC (“Mountain State Carbon” and, together with AK Tube,
the “Borrowing Base Guarantors”), BANK OF AMERICA, N.A., as agent for the
Lenders (“Agent”), and the Lenders.
Recitals
A.    The Borrower, AK Tube, the Lenders and the Agent are party to that certain
Amended and Restated Loan and Security Agreement, dated as of March 17, 2014 (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Lenders have agreed
to make certain loans and extend certain other financial accommodations to the
Borrower as provided therein. Capitalized terms defined in the Loan Agreement,
where used and not otherwise defined in this Amendment, shall have the same
meanings in this Amendment as are prescribed by the Loan Agreement (as amended
hereby).
B.     The Borrower and AK Tube have requested that the Agent and Lenders (i)
permit the joinder of Mountain State Carbon to the Loan Agreement as a Borrowing
Base Guarantor and (ii) amend certain terms of the Loan Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:


1.    Amendments.


(a)The Loan Agreement (other than the exhibits and schedules thereto) is hereby
amended in a manner such that the Loan Agreement in its entirety shall read as
set forth on Exhibit A hereto.


(b)Schedule 1.1 to the Loan Agreement is hereby amended and restated to read in
its entirety as set forth in Schedule 1.1 attached hereto.


2.    Conditions to Effectiveness. This Amendment shall become effective upon
satisfaction or waiver of the following conditions precedent, as determined by
the Agent in its sole reasonable discretion:


(a)    this Amendment shall have been duly executed and delivered by the Agent,
Borrower, the Borrowing Base Guarantors and Required Lenders and the
Acknowledgment and Reaffirmation to this Amendment shall have been duly executed
and delivered by Holdings and AK Steel Properties, Inc.;


(b)    Agent shall have received a certificate or certificates, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer of
Borrower certifying that, after giving effect to the transactions hereunder, (i)
Borrower and its Subsidiaries are Solvent on a consolidated basis; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 4 of this Amendment and Section 9 of the Loan Agreement are
true and correct and (iv) there exists





--------------------------------------------------------------------------------





no violation of the Existing Senior Notes (or, in each case, the indenture
executed in connection therewith);


(c)    Borrower shall have paid all fees and expenses, to the extent due and
payable on or prior to the Second Amendment Effective Date, owed by Borrower to
Agent and Lenders in connection with this Amendment; and


(d)    Borrower shall have delivered all other documents listed on, take all
actions set forth on and satisfy all other conditions precedent listed in the
closing checklist attached hereto as Annex A, all in form and substance, or in a
manner, reasonably satisfactory to Agent.


3.    Reduction of Tranche A Revolver Commitments; Increase of Tranche B
Revolver Commitments. The parties hereto acknowledge and agree that effective as
of the Second Amendment Effective Date, the Tranche A Revolver Commitments are
being permanently reduced such that after giving effect to such reduction (the
“Second Amendment Reduction”) the Tranche A Revolver Commitment of each Tranche
A Revolver Lender will be equal to the amounts reflected on Schedule 1.1 hereto.
Notwithstanding the provisions of Section 2.1.4(b) of the Loan Agreement, the
Lenders party hereto hereby consent to the Second Amendment Reduction; provided,
however, that the foregoing consent shall not be deemed or otherwise construed
to constitute a waiver or consent to any other permanent reduction of Tranche A
Revolver Commitments in a manner not permitted by Section 2.1.4(b) of the Loan
Agreement. As of the Second Amendment Effective Date, (i) the aggregate amount
of the Tranche A Revolver Commitments is $1,435,000,000 and (ii) the aggregate
amount of the Tranche B Revolver Commitments is $65,000,000.


4.    Representations, Warranties, and Covenants of Borrower. The Borrower
hereby represents and warrants that as of the date of this Amendment and after
giving effect hereto (a) the representations and warranties of the Borrower
contained in the Loan Agreement and the other Loan Documents to which it is a
party are true and correct in all material respects on and as of the date hereof
to the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (b) the execution, delivery and performance of this Amendment
by the Borrower and the Borrowing Base Guarantors have been duly authorized by
all necessary action, and do not (i) require any consent or approval of any
holders of Equity Interests of the Borrower or any Borrowing Base Guarantor,
other than those already obtained, (ii) contravene the Organic Documents of the
Borrower or any Borrowing Base Guarantor, or (iii) violate or cause a default
under any Applicable Law or Material Contract, except, as set forth solely in
clause (iii), as could not reasonably be expected to have a Material Adverse
Effect, and (c) this Amendment is a legal, valid, and binding obligation of the
Borrower and the Borrowing Base Guarantors, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.


5.    Reference to and Effect on the Loan Agreement. Except as expressly
provided herein, the Loan Agreement and all other Loan Documents shall remain
unmodified and in full force and effect and are hereby ratified and confirmed.
The execution, delivery, and effectiveness of this Amendment shall not operate
as a waiver or forbearance of (a) any right, power, or remedy of the Lenders
under the Loan Agreement or any of the other Loan Documents or (b) any Default
or Event of Default. This Amendment shall constitute a Loan Document.


6.    Fees, Costs, and Expenses. Subject to and in accordance with Section 3.4
of the Loan Agreement, the Borrower agrees to pay on demand all reasonable,
documented and out-of-pocket costs and expenses of the Agent in connection with
the preparation, negotiation, execution and delivery, and closing





--------------------------------------------------------------------------------





of this Amendment and all related documentation, including the reasonable,
documented and out-of-pocket fees and expenses of one counsel for the Agent with
respect thereto.


7.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single agreement. Delivery of a signature page of this Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart.


8.    Effect; Ratification.


(a)    Except as specifically set forth above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.


(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Loan Agreement or any other Loan Document, nor constitute an amendment of
any provision of the Loan Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Loan
Agreement as amended hereby.


(c)    Each Obligor party hereto acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Loan
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.


9.    Reaffirmation. Each Obligor hereby acknowledges and reaffirms all of its
obligations and undertakings under each of the Loan Documents to which it is a
party and acknowledges and agrees that subsequent to, and after taking account
of the provisions of this Amendment, each such Loan Document is and shall remain
in full force and effect in accordance with the terms thereof.


10.    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


11.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.


AK STEEL CORPORATION, a Delaware corporation, as the Borrower
By:
/s/ Roger K. Newport
Name:
Roger K. Newport
Title:
Chief Executive Officer



AK TUBE LLC, a Delaware limited liability company, as a Borrowing Base Guarantor
By:
/s/ Edward J. Urbaniak
Name:
Edward J. Urbaniak, Jr.
Title:
President





MOUNTAIN STATE CARBON, LLC, a Delaware limited liability company, as a Borrowing
Base Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Assistant Secretary

















































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------





                





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Agent and a Lender
By:
/s/ Brian Conole
Name:
Brian Conole
Title:
Senior Vice President

    






                


























































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


JPMorgan Chase Bank, N.A.,
as a Lender
By:
/s/ Jessica L. Zilliox
Name:
Jessica L. Zilliox
Title:
Authorized Officer















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]







--------------------------------------------------------------------------------







LENDERS:


WELLS FARGO CAPITAL FINANCE, LLC
as a Lender
By:
/s/ Michael P. Henry
Name:
Michael P. Henry
Title:
Duly Authorized Signatory





























































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]







--------------------------------------------------------------------------------







LENDERS:


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
By:
/s/ Marcus M. Tarkington
Name:
Marcus M. Tarkington
Title:
Director
 
 
By:
/s/ Peter Cucchiara
Name:
Peter Cucchiara
Title:
Vice President
 
 





































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------





LENDERS:


Siemens Financial Services, Inc.,
as a Lender
By:
/s/ Mark B. Schafer
Name:
Mark B. Schafer
Title:
Vice President
 
 
By:
/s/ John Finore
Name:
John Finore
Title:
Vice President























































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------





LENDERS:


Citibank, N.A.,
as a Lender
By:
/s/ Brendan Mackay
Name:
Brendan Mackay
Title:
Director & Vice President

































































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


Regions Bank,
as a Lender
By:
/s/ Stephen J. McGreevy
Name:
Stephen J. McGreevy
Title:
Managing Director





























































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


U.S. Bank National Association,
as a Lender
By:
/s/ Rod Swenson
Name:
Rod Swenson
Title:
Vice President















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------









LENDERS:


BMO Harris Bank, N.A.,
as a Lender
By:
/s/ Quinn Heiden
Name:
Quinn Heiden
Title:
Director













































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


PNC bank, N.A.,
as a Lender
By:
/s/ Jenna Mahler
Name:
Jenna Mahler
Title:
AVP















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By:
/s/ Doreen Barr
Name:
Doreen Barr
Title:
Authorized Signatory
 
 
By:
/s/ Nicholas Goss
Name:
Nicholas Goss
Title:
Authorized Signatory







































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


Citizens Bank of Pennsylvania,
as a Lender
By:
/s/ James G. Zamborsky
Name:
James G. Zamborsky
Title:
Duly Authorized Signatory















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


ING Capital LLC,
as a Lender
By:
/s/ Doug S. Clarida
Name:
Doug S. Clarida
Title:
Director
 
 
By:
/s/ Jerry L. McDonald
Name:
Jerry L. McDonald
Title:
Director





[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Jerry Li
Name:
Jerry Li
Title:
Authorized Signatory















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







LENDERS:


Fifth Third Bank,
as a Lender
By:
/s/ Mike Gifford
Name:
Mike Gifford
Title:
Vice President















































































[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]





--------------------------------------------------------------------------------







ACKNOWLEDGEMENT AND REAFFIRMATION
July 27, 2016


Each of the undersigned (i) hereby acknowledges each of the terms of the
attached Second Amendment to Amended and Restated Loan and Security Agreement,
(ii) acknowledges, ratifies and confirms all obligations and undertakings under
its respective Guaranty and the related Loan Documents and agrees that all of
its obligations and undertakings thereunder shall remain in full force and
effect in accordance with the terms thereof after giving effect to the attached
Second Amendment to Amended and Restated Loan and Security Agreement and (iii)
acknowledges and agrees that all references to the Loan Agreement in its
respective Guaranty and the other Loan Documents of the undersigned shall mean
and include the Loan Agreement, as modified by the attached Second Amendment to
Amended and Restated Loan and Security Agreement.


THIS ACKNOWLEDGMENT AND REAFFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


AK STEEL HOLDING CORPORATION, a Delaware corporation, as a Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Vice President, General Counsel and Corporate Secretary



AK STEEL PROPERTIES, INC., a Delaware corporation, as a Guarantor
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
President



































[Signature Page to Acknowledgment and Reaffirmation of Second Amendment to
Amended
and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------














EXHIBIT A


AMENDED LOAN AGREEMENT



REFLECTING FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
DATED AS OF SEPTEMBER 16, 2014 AND SECOND AMENDMENT TO AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT DATED AS OF JULY 27, 2016.
 



AK STEEL CORPORATION,
as Borrower


the BORROWING BASE GUARANTORS party hereto,


 







AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Dated as of March 17, 2014


$1,500,000,000


 



CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


BANK OF AMERICA, N.A.,
as Agent,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents,
DEUTSCHE BANK SECURITIES INC.
and
SIEMENS FINANCIAL SERVICES, INC.,
as Co-Documentation Agents


and


BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO CAPITAL FINANCE, LLC,





--------------------------------------------------------------------------------





as Joint-Lead Arrangers and Co-Book Managers


 






--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
 
Page
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION    
1


1.1.
 
Definitions
1


1.2.
 
Accounting Terms
32


1.3.
 
Uniform Commercial Code
33


1.4.
 
Certain Matters of Construction    
33


1.5.
 
Certain Calculations
33


1.6.
 
Outstanding Obligations under Existing Loan Agreement
33


 
 
 
 
SECTION 2.
CREDIT FACILITIES
34


2.1.
 
Revolver Commitment
34


2.2.
 
[Reserved]    
38


2.3.
 
Letter of Credit Facility    
38


 
 
 
 
SECTION 3.
INTEREST, FEES AND CHARGES
41


3.1.
 
Interest
41


3.2.
 
Fees
42


3.3.
 
Computation of Interest, Fees, Yield Protection
43


3.4.
 
Reimbursement Obligations
43


3.5.
 
Illegality
44


3.6.
 
Inability to Determine Rates
44


3.7.
 
Increased Costs; Capital Adequacy
44


3.8.
 
Mitigation
45


3.9.
 
Funding Losses
45


3.10.
 
Maximum Interest
45


 
 
 
 
SECTION 4.
LOAN ADMINISTRATION
46


4.1.
 
Manner of Borrowing and Funding Revolver Loans
46


4.2.
 
Defaulting Lender
48


4.3.
 
Number and Amount of LIBOR Loans; Determination of Rate
48


4.4.
 
[Reserved].
48


4.5.
 
One Obligation    
49


4.6.
 
Effect of Termination
49


 
 
 
 
SECTION 5.
PAYMENTS
49


5.1.
 
General Payment Provisions
49


5.2.
 
Repayment of Revolver Loans
49


5.3.
 
Application of Certain Prepayments
50


5.4.
 
Payment of Other Obligations
50


5.5.
 
Marshaling; Payments Set Aside    
50


5.6.
 
Post-Default Allocation of Payments    
50


5.7.
 
Application of Payments
51


5.8.
 
Loan Account; Account Stated    
52








--------------------------------------------------------------------------------





5.9.
 
Taxes    
52


5.10.
 
Lender Tax Information
53


5.11.
 
Keepwell
54


 
 
 
 
SECTION 6.
CONDITIONS PRECEDENT
54


6.1.
 
Conditions Precedent to Initial Loans
54


6.2.
 
Conditions Precedent to All Credit Extensions
55


6.3.
 
Limited Waiver of Conditions Precedent
56


 
 
 
 
SECTION 7.
COLLATERAL
56


7.1.
 
Grant of Security Interest
56


7.2.
 
Lien on Deposit Accounts; Cash Collateral
57


7.3.
 
[Reserved]
57


7.4.
 
Other Collateral    
57


7.5.
 
No Assumption of Liability
57


7.6.
 
Further Assurances
57


 
 
 
 
SECTION 8.
COLLATERAL ADMINISTRATION
58


8.1.
 
Borrowing Base Certificates
58


8.2.
 
Administration of Accounts
58


8.3.
 
Administration of Inventory
59


8.4.
 
[Reserved]
59


8.5.
 
Administration of Deposit Accounts
60


8.6.
 
General Provisions
60


8.7.
 
Power of Attorney
61


 
 
 
 
SECTION 9.
REPRESENTATIONS AND WARRANTIES
61


9.1.
 
General Representations and Warranties
61


9.2.
 
Complete Disclosure
66


 
 
 
 
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
66


10.1.
 
Affirmative Covenants
66


10.2.
 
Negative Covenants
70


10.3.
 
Minimum Fixed Charge Coverage Ratio    
76


 
 
 
 
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
76


11.1.
 
Events of Default
76


11.2.
 
Remedies upon Default    
77


11.3.
 
License
78


11.4.
 
Setoff
78


11.5.
 
Remedies Cumulative; No Waiver
79


 
 
 
 
SECTION 12.
AGENT
79


12.1.
 
Appointment, Authority and Duties of Agent
79


12.2.
 
Agreements Regarding Collateral and Field Examination Reports    
80


12.3.
 
Reliance By Agent
81







--------------------------------------------------------------------------------





12.4.
 
Action Upon Default
81


12.5.
 
Ratable Sharing
81


12.6.
 
Indemnification
81


12.7.
 
Limitation on Responsibilities of Agent
82


12.8.
 
Successor Agent and Co-Agents
82


12.9.
 
Due Diligence and Non-Reliance
83


12.10.
 
Replacement of Certain Lenders
83


12.11.
 
Remittance of Payments and Collections
83


12.12.
 
Agent in its Individual Capacity    
84


12.13.
 
Agent Titles
84


12.14.
 
Bank Product Providers    
84


12.15.
 
No Third Party Beneficiaries
84


12.16.
 
Withholding
85


 
 
 
 
SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
85


13.1.
 
Successors and Assigns    
85


13.2.
 
Participations
85


13.3.
 
Assignments
86


 
 
 
 
SECTION 14.
MISCELLANEOUS
87


14.1.
 
Consents, Amendments and Waivers
87


14.2.
 
Indemnity
88


14.3.
 
Notices and Communications
88


14.4.
 
Performance of Borrower’s Obligations    
90


14.5.
 
Credit Inquiries    
90


14.6.
 
Severability
90


14.7.
 
Cumulative Effect; Conflict of Terms    
90


14.8.
 
Counterparts
90


14.9.
 
Entire Agreement
90


14.10.
 
Obligations of Lenders    
90


14.11.
 
Confidentiality    
91


14.12.
 
Certifications Regarding Indentures
92


14.13.
 
GOVERNING LAW
92


14.14.
 
Consent to Forum
92


14.15.
 
Waivers    
93


14.16.
 
Patriot Act Notice
93


14.17.
 
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
93


 
 
 
 
LIST OF EXHIBITS AND SCHEDULES
 
 
 
 
Exhibit A-1
 
Tranche A Revolver Note
 
Exhibit A-2
 
Tranche B Revolver Note
 
Exhibit B
 
Notice of Borrowing
 
Exhibit C
 
Assignment and Acceptance
 
Exhibit D
 
Assignment Notice
 
Exhibit E-1
 
New Lender Supplement
 





--------------------------------------------------------------------------------





Exhibit E-2
 
Increased Commitment Agreement
 
 
 
 
 
Schedule 1.1
 
Commitments of Lenders
 
Schedule 2.3.4    
 
Outstanding Letters of Credit
 
Schedule 8.6.1    
 
Business Locations
 
Schedule 9.1.4    
 
Names and Capital Structure
 
Schedule 9.1.5
 
Former Names and Companies
 
Schedule 9.1.12
 
Patents, Trademarks, Copyrights and Licenses
 
Schedule 9.1.15    
 
Environmental Matters
 
Schedule 9.1.16
 
Restrictive Agreements
 
Schedule 9.1.17
 
Litigation
 
Schedule 9.1.19    
 
Pension Plans
 
Schedule 9.1.21    
 
Labor Contracts
 
Schedule 10.2.1    
 
Existing Debt
 
Schedule 10.2.2    
 
Existing Liens
 
Schedule 10.2.5
 
Existing Investments
 

        




--------------------------------------------------------------------------------






AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of March 17,
2014, among AK STEEL CORPORATION, a Delaware corporation (“Borrower”), AK Tube
LLC, a Delaware limited liability company (“AK Tube”), the Borrowing Base
Guarantors from time to time party hereto, the financial institutions party to
this Agreement from time to time as lenders (collectively, “Lenders”), and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”), as supplemented by that certain Joinder to Amended and Restated Loan
and Security Agreement, dated as of April 29, 2014, among Borrower, AK Tube and
Agent.


R E C I T A L S:


WHEREAS, AK Steel Corporation, Bank of America, N.A., as agent, and certain
financial institutions party thereto as lenders are parties to that certain Loan
and Security Agreement, dated as of April 28, 2011 (as heretofore amended,
supplemented and modified, the “Existing Loan Agreement”);
WHEREAS, Borrower has requested that Lenders amend and restate the Existing Loan
Agreement and to continue to finance its business enterprise; and
WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION



1.1.    Definitions.


As used herein, the following terms have the meanings set forth below:


Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
Accounts Reserve: reserves reasonably established by Agent in its Credit
Judgment upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that
negatively impact the Value of Accounts, including with respect to dilution.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.





--------------------------------------------------------------------------------





Aggregate Borrowing Base: on any date of determination, the sum of the Tranche A
Borrowing Base, plus the Tranche B Borrowing Base, minus the Accounts Reserve,
minus the Inventory Reserve, minus the Availability Reserve, minus the Bank
Product Reserve, provided, however, that no Reserve shall be duplicative of any
factor to the extent that it is already reflected in the calculation of the
Aggregate Borrowing Base, Tranche A Borrowing Base and/or Tranche B Borrowing
Base.
Agreement: this Amended and Restated Loan and Security Agreement, as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time.
AK Properties: AK Steel Properties, Inc., a Delaware corporation.
AK Tube: as defined in the preamble to this Agreement.
Anti-Corruption Laws: means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
Applicable Law: all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by average daily Availability as set forth below:
On and prior to the First Amendment Effective Date
Level
Availability
Base Rate Tranche A Revolver Loans
LIBOR
Tranche A Revolver Loans
Base Rate Tranche B Revolver Loans
LIBOR
Tranche B Revolver Loans
I
< $350,000,000
1.00%
2.00%
2.25%
3.25%
II
≥ $350,000,000 < $650,000,000
0.75%
1.75%
2.00%
3.00%
III
≥ $650,000,000
0.50%
1.50%
1.75%
2.75%


Until July 1, 2014, margins shall be determined as if Level II were applicable.
On such date and thereafter, the margins shall be subject to increase or
decrease upon Agent’s determination of average daily Availability over the most
recently ended Fiscal Quarter, which change shall be effective on the first day
of the new Fiscal Quarter.


Following the First Amendment Effective Date
Level
Availability
Base Rate Tranche A Revolver Loans
LIBOR
Tranche A Revolver Loans
Base Rate Tranche B Revolver Loans
LIBOR
Tranche B Revolver Loans
I
< $450,000,000
1.00%
2.00%
2.25%
3.25%
II
≥ $450,000,000 < $900,000,000
0.75%
1.75%
2.00%
3.00%
III
≥ $900,000,000
0.50%
1.50%
1.75%
2.75%















-2-





--------------------------------------------------------------------------------





Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.
Availability: the Aggregate Borrowing Base, minus the principal balance of all
Revolver Loans. For purposes of determining Availability in connection with the
delivery of any Notice of Borrowing or LC Request, (i) all Reserves established
by Agent following the Closing Date shall be deducted in calculating the
Aggregate Borrowing Base, regardless of whether any required notice periods for
the implementation thereof have expired and (ii) all Accounts and Inventory
rendered ineligible as a result of criteria established by Agent following the
Closing Date shall be excluded from the Aggregate Borrowing Base, regardless of
whether any required notice periods for the effectiveness of such criteria have
expired.
Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); and (d)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Credit Judgment may elect to impose from time to time upon two (2)
Business Days’ prior notice to Borrower (including telephonic or electronic
notice promptly confirmed by written notice); provided however, that the amount
of any Availability Reserve established under this clause (d) shall (i) bear a
reasonable relationship to the issue giving rise to the implementation thereof
and (ii) not be duplicative of other reserves or adjustments used in calculating
the Aggregate Borrowing Base.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
Bank Product: any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card, stored value cards and merchant card services and e-payable
services; and (d) leases and other banking products or services as may be
requested by Borrower or any Subsidiary, other than Letters of Credit.










-3-





--------------------------------------------------------------------------------





Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
Base Rate Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on the Base Rate.
Base Rate Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on the Base Rate.
Basel III: (a) “Basel III: A global regulatory framework for more resilient
banks and banking systems” issued by the Basel Committee on Banking Supervision
(“BIS Committee”) in December 2010, (b) “Basel III: International framework for
liquidity risk measurement, standards and monitoring” issued by the BIS
Committee in December 2010, and (c) “Annex: Minimum requirements to ensure loss
absorbency at the point of non-viability” issued by the BIS Committee in January
2011.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies calculation of the Tranche A
Borrowing Base, Tranche B Borrowing Base and Aggregate Borrowing Base.
Borrowing Base Guarantor: AK Tube, Mountain State Carbon and each other
Wholly-Owned Domestic Subsidiary of Borrower which is designated in writing by
the Borrower to the Agent after the Closing Date as a Borrowing Base Guarantor
and has executed and delivered a joinder agreement in accordance with Section
10.1.10. As of the Second Amendment Effective Date, there are no Borrowing Base
Guarantors, other than AK Tube and Mountain State Carbon.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or any Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.






-4-





--------------------------------------------------------------------------------





Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2013.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 102%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations, but
excluding indemnification obligations which are either contingent or inchoate to
the extent no claims giving rise thereto have been asserted), Agent’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations. “Cash Collateralization” has a correlative
meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank meeting
the qualifications specified in clause (b); (d) commercial paper issued by Bank
of America or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.










-5-





--------------------------------------------------------------------------------





Change of Control: any of the following: (i) any Person, either individually or
acting in concert with one or more other Persons, shall have acquired beneficial
ownership (provided that a Person shall not be deemed to be the beneficial owner
of shares tendered pursuant to a tender offer made by that Person or its
Affiliate until the tendered shares are accepted for purchase), directly or
indirectly, of Equity Interests of Holdings (or other Equity Interests
convertible into such Equity Interests) representing 49.9% or more of the
combined voting power of all Equity Interests of Holdings entitled to vote in
the election of members of the board of directors or other governing body of
Holdings or Borrower, (ii) the occurrence of a change in the composition of the
board of directors or other governing body of Holdings or Borrower such that a
majority of the members of any such board of directors or other governing body
are not Continuing Members, (iii) the failure at any time of Holdings legally
and beneficially to own and control 100% of the issued and outstanding shares of
capital stock of Borrower or the failure at any time of Holdings to have the
ability to elect all of the board of directors or other governing body of
Borrower and (iv) the occurrence of any “Change in Control” as defined in the
indenture for the Existing Senior Notes. As used herein, the term “beneficially
own” or “beneficial ownership” shall have the meaning set forth in the Exchange
Act and the rules and regulations promulgated thereunder.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by any Indemnitee
or asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986, as amended from time to time.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies compliance with Section 10.3
and calculates the applicable Level for the Applicable Margin.
Concentration Account: means account number 4426374895 held by Borrower at Bank
of America and any replacement concentration account thereof.












-6-





--------------------------------------------------------------------------------





Consolidated Net Asset Value: on any date, the excess of (i) the aggregate book
value of the assets of Holdings, Borrower and Subsidiaries, determined on a
consolidated basis in accordance with GAAP, over (ii) the sum of (x) the
aggregate book value of the liabilities of Holdings, Borrower and Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (y) the aggregate
value of off-balance-sheet liabilities of Holdings, Borrower and Subsidiaries,
and (z) the aggregate Synthetic Lease Obligations of Holdings, Borrower and
Subsidiaries.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
Continuing Members: with respect to the board of directors or other governing
body of a Person on any date of determination, the persons who were members of
such board of directors or other governing body on the Closing Date, together
with each person who, on the date of determination, is a member of such board of
directors or other governing body whose nomination for election to such board of
directors or other governing body was recommended by a majority of the persons
who were Continuing Members of such board of directors or other governing body
at the time of such nomination.
Converted Tranche A Revolver Loans: as defined in Section 2.1.1(a).
Converted Tranche B Revolver Loans: as defined in Section 2.1.1(b).
Copyright Security Agreement: each copyright security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of the Secured Parties, a lien on Borrower’s
and/or such Borrowing Base Guarantor’s interests in copyrights, as security for
the Obligations.
Credit Judgment: Agent’s judgment exercised in good faith and in accordance with
its customary practices for similar asset-based transactions, based upon its
consideration of any factor that it reasonably believes (a) could reasonably be
expected to adversely affect the quantity, quality, mix or value of Collateral
(including any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) reasonably suggests
that any collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Obligor; or
(d) creates or could reasonably be expected to result in a Default or Event of
Default. In exercising such judgment, Agent may consider any factors that could
reasonably be expected to increase the credit risk of lending to Borrower on the
security of the Collateral.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).












-7-





--------------------------------------------------------------------------------





Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind
received by such Person (excluding deposits and advances received in the
Ordinary Course of Business), (b) all obligations of such Person evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments, (c)
all obligations of such Person which accrue interest or are of a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), (d) all obligations of such Person that were
issued or assumed as full or partial payment for Property, including pursuant to
conditional sale or title retention agreements and earnouts and similar
agreements (excluding trade payables incurred and paid in the Ordinary Course of
Business), (e) all obligations of such Person in respect of Capital Leases, (f)
all obligations, contingent or otherwise, of such Person as an account party or
guarantor in respect of letters of credit or in respect of letters of guaranty
issued by a bank or any other financial institution, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (h)
all obligations of such Person in respect of Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (i) all Contingent Obligations of
such Person of Debt of others, (j) all obligations of such Person in respect of
any Hedging Agreement, (k) all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Equity Interests
and (l) all obligations of such person in respect of “off-balance sheet
liabilities” such as synthetic leases, note repurchase agreements or other
arrangements which are the functional equivalent of borrowing money but not
reflected as liabilities on a balance sheet. The Debt of a Person shall include
any recourse Debt of any partnership in which such Person is a general partner
or joint venture. All debt, liabilities and obligations which are limited in
recourse to any property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of such Person
prepared in accordance with GAAP.


Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.


Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that, as reasonably determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days, unless such Lender notifies Agent and Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied; (b) has notified
Agent or Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under other
credit facilities generally; (c) has failed, within three Business Days
following request by Agent, to confirm in a manner satisfactory to Agent that
such Lender will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Agent); or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of an Insolvency
Proceeding or taken any action in furtherance thereof or (ii) become the subject
of a Bail-in Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s direct or indirect
ownership of an equity interest in such Lender or parent company.
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for Borrower or any
Borrowing Base Guarantor, in favor of Agent, for the benefit of Secured Parties,
as security for the Obligations.
Deposit Account List: as defined in Section 8.5.










-8-





--------------------------------------------------------------------------------





Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Disqualified Equity Interest: Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months after the Revolver Termination Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the date that is six months
after the Revolver Termination Date, (c) contains any repurchase obligation that
may come into effect prior to Full Payment of all Obligations, (d) requires cash
dividend payments (other than taxes) prior to the date that is six months after
the Revolver Termination Date, or (e) provides the holders of such Equity
Interest thereof with any rights to receive any cash upon the occurrence of a
change of control or asset sale prior to the first date that is six months after
the Full Payment of the Obligations, unless the rights to receive such cash are
contingent upon the Full Payment of the Obligations.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt (other than with respect to the Existing 2019 Senior Notes)
to a holder of Equity Interests; or any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.
Documents: as defined in the UCC.
Dollars: lawful money of the United States.
Domestic Subsidiary: any Subsidiary that is incorporated or organized under the
laws of the United States of America, any state thereof or in the District of
Columbia.
Dominion Account: a special account established by Borrower and all Borrowing
Base Guarantors at Bank of America or another bank acceptable to Agent, over
which Agent shall have exclusive control for withdrawal purposes during a
Dominion Period.
Dominion Period: any time that either (a) an Event of Default has occurred and
is continuing or (b) Availability is less than the greater of (i) 10.0% of the
aggregate amount of Revolver Commitments at such time or (ii) $150,000,000 and
until Availability exceeds the greater of (i) 10.0% of the aggregate amount of
Revolver Commitments at such time or (ii) $150,000,000 for 30 consecutive days.
EBITDA: determined on a last-in first-out inventory method and consolidated
basis for Holdings, Borrower and Subsidiaries in conformity with GAAP, the sum,
without duplication, of net income, calculated before interest expense,
provision for income taxes, depreciation and amortization expense, losses
arising from the sale of capital assets, other non-cash extraordinary losses and
charges deducted in the calculation of net income (other than any such non-cash
item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) and all non-cash corridor charges associated
with pensions and other post-retirement benefit obligations (in each case, only
to the extent included in determining net income), less non-cash gains included
in the calculation of net income (other than any such non-cash item to the
extent that it will result in the receipt of cash payments within 12 months
after the date on which it was accrued), gains arising from the sale of capital
assets, gains arising from the write-up of assets, any extraordinary gains and
all non-cash corridor gains associated with pensions and other post-retirement
benefit obligations (in each case, only to the extent included in determining
net income).












-9-





--------------------------------------------------------------------------------





EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to Borrower or a Borrowing Base Guarantor
that arises in the Ordinary Course of Business from the sale of goods and is
payable in Dollars; provided that, no Account shall be an Eligible Account if
(a) it is more than 60 days past due, or it is unpaid for more than 90 days
after the original invoice date; (b) 50% or more of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 20% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time), but only to the extent of
such excess; (d) it does not conform with a covenant or representation herein
with respect to such Account; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent, unless (i) such Account
Debtor (A) is a debtor-in-possession in a case then pending under chapter 11 of
the Bankruptcy Code, (B) has established debtor-in-possession financing
satisfactory to the Agent in its sole discretion and (C) otherwise satisfies
each of the requirements set forth in this definition of Eligible Account and
(ii) such Account was incurred post-petition; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada, unless such Account is supported by a letter of credit on terms
acceptable to the Agent, in its discretion exercised in a commercially
reasonable manner and (i) such letter of credit names the Agent as beneficiary
for the benefit of the Secured Parties or (ii) the issuer of such letter of
credit has consented to the assignment of the proceeds thereof to the Agent; (h)
it is owing by a Government Authority, unless the Account Debtor is the United
States or any department, agency or instrumentality thereof and the Account has
been assigned to Agent in compliance with the Assignment of Claims Act; (i) it
is not subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien (other than non-consensual Permitted Liens arising by
operation of law which are junior to the Agent’s Lien) unless an appropriate
Reserve has been established in Agent’s sole discretion; (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument of any kind, or has been reduced to judgment; (l) its payment
has been extended, the Account Debtor has made a partial payment, or it arises
from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate, or from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis; (n) it
represents a progress billing or retainage; (o) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof; (p) it arises from a retail sale to a Person who is purchasing for
personal, family or household purposes; (q) the Account Debtor is subject to
Sanctions or any specially designated nationals list maintained by OFAC; or (r)
it is an Account which Agent has (i) determined in its Credit Judgment is
unacceptable for inclusion in the Aggregate Borrowing Base, Tranche A Borrowing
Base and Tranche B Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination. In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 90
days old will be excluded.










-10-





--------------------------------------------------------------------------------





Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent,
Issuing Bank and Borrower (which approvals shall not be unreasonably withheld or
delayed, and which approval by Borrower shall be deemed given if no objection is
made within two Business Days after written notice of the proposed assignment),
that is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5 billion, extends asset-based lending
facilities in its ordinary course of business and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Code or
any other Applicable Law; and (c) during a Specific Event of Default, any Person
acceptable to Agent in its discretion.
Eligible In-Transit Inventory: Inventory owned by Borrower or a Borrowing Base
Guarantor that would be Eligible Inventory if it were not subject to a Document
and in transit from a location (foreign or otherwise) of a vendor to a location
of Borrower or a Borrowing Base Guarantor within the United States, or from a
location of Borrower or a Borrowing Base Guarantor (foreign or otherwise) to a
location of Borrower or a Borrowing Base Guarantor within the United States, and
that Agent, in its Credit Judgment, deems to be Eligible In-Transit Inventory.
Without limiting the foregoing, no Inventory shall be Eligible In-Transit
Inventory unless (a) it is subject to a negotiable Document showing Agent (or,
with the consent of Agent, Borrower or a Borrowing Base Guarantor) as consignee,
which Document is in the possession of Agent or such other Person as Agent shall
approve; (b) it is fully insured in a manner reasonably satisfactory to Agent;
(c) it is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver, unless an appropriate Availability Reserve has
been established in Agent’s sole discretion; and (d) if it is Inventory in
transit from a vendor to Borrower or a Borrowing Base Guarantor, (i) has been
identified to the applicable sales contract and title has passed to Borrower or
a Borrowing Base Guarantor, as applicable; (ii) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom Borrower or any Borrowing Base Guarantor is in default of
any obligations; (iii) is subject to purchase orders and other sale
documentation reasonably satisfactory to Agent; and (iv) unless an appropriate
Reserve has been established in Agent’s sole discretion, is shipped by a common
carrier that is not affiliated with the vendor.
Eligible Inventory: Inventory owned by Borrower or a Borrowing Base Guarantor;
provided that, no Inventory shall be Eligible Inventory unless it (a) is
finished goods, work-in-process or raw materials, and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment or approval or subject to
any deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all standards imposed by any Governmental Authority
and has not been acquired from an entity subject to Sanctions or any specially
designated nationals list maintained by OFAC; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien (other than non-consensual Permitted Liens
arising by operation of law which are junior to the Agent’s Lien) unless an
appropriate Reserve has been established in Agent’s sole discretion; (h) is
within the continental United States or Canada, is not in transit (except
Eligible In-Transit Inventory not to exceed $20,000,000 at any time
outstanding), and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document unless an appropriate Reserve has been
established in Agent’s sole discretion; (j) is not subject to any License or
other arrangement that restricts Borrower’s, any Borrowing Base Guarantor’s or
Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; and (k) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a Lien
Waiver or an appropriate Availability Reserve has been established in Agent’s
sole discretion; provided further, Inventory shall not be Eligible Inventory if
it is Inventory which Agent has (i) determined in its Credit Judgment is
unacceptable for inclusion in the Aggregate Borrowing Base, Tranche A Borrowing
Base and Tranche B Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination.








-11-





--------------------------------------------------------------------------------





Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).
Environmental Laws: all Applicable Laws (including all permits issued by a
Governmental Authority), relating to public health or the protection or
pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a notice from any Governmental Authority or other Person
of any alleged or threatened noncompliance with, investigation of, violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, including threatened
releases.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law, including threatened releases.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest; provided, that Equity
Interests shall not include the Existing 2019 Senior Notes.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in a Lien; or (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.


EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


Event of Default: as defined in Section 11.












-12-





--------------------------------------------------------------------------------





Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in such act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however determined) or gross
income (in lieu of net income taxes) and franchise (and similar) taxes imposed
on it (in lieu of net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, and (ii) as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from the
recipient having executed, delivered, enforced, or performed its obligations or
received a payment under this Agreement or any other Loan Document), and any
branch profit taxes imposed by the United States or any similar tax imposed by
any other Governmental Authority in any other jurisdiction in which the
recipient is located; (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) any
withholding tax that is (i) required pursuant to the laws in force at the time
such Lender becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to deliver a form that is required by Section 5.10 and that
claims complete exemption from such withholding tax, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding tax; (e) U.S. federal withholding
Taxes imposed pursuant to FATCA; and (f) any interest, additions to tax or
penalties in respect of any of the foregoing.


Existing 166 Direct Loan: that certain State of Ohio 166 Direct Loan evidenced
by the Ohio Department of Development Note due March 2015 in the principal
amount outstanding as of the date hereof of $5,000,000.


Existing 2012 IRB Agreement: the $30,000,000 Revenue Refunding Bonds, Series
2012-A, made pursuant to that certain Loan Agreement, dated as of February 1,
2012, between the City of Rockport, Indiana, and Borrower, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
Existing 2019 Senior Notes: the 5.00% Exchangeable Senior Notes due 2019, issued
pursuant to that certain Indenture, dated as of May 11, 2010, among Borrower,
Holdings and U.S. Bank National Association, as trustee, as supplemented by that
certain Third Supplemental Indenture, dated as of November 20, 2012, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
Existing 2020 Senior Notes: the 7.625% Senior Notes due 2020, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
First Supplemental Indenture, dated as of May 11, 2010, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.








-13-





--------------------------------------------------------------------------------





Existing 2021 Senior Notes: the 7.625% Senior Notes due 2021, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Fifth Supplemental Indenture, dated as of September 16, 2014, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Second Amendment Effective Date
and from time to time thereafter to the extent permitted by Section 10.2.18.
Existing 2022 Senior Notes: the 8.375% Senior Notes due 2022, issued pursuant to
that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings and
U.S. Bank National Association, as trustee, as supplemented by that certain
Second Supplemental Indenture, dated as of March 22, 2012, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
Existing 2023 Senior Secured Notes: the 7.50% Senior Secured Notes due 2023,
issued pursuant to that certain Indenture, dated as of June 20, 2016, among
Borrower, Holdings, AK Tube, AK Properties and U.S. Bank National Association,
as trustee and collateral agent, together with all documents, agreements, and
instruments relating thereto, in each case as amended, modified, or supplemented
through the Second Amendment Effective Date and from time to time thereafter to
the extent permitted by Section 10.2.18.


Existing Access Agreement: as defined in Section 10.2.2(u).
Existing Butler County Bonds: the Butler County Industrial Development Authority
Revenue Refunding Bonds, Series 2012-A with a principal amount outstanding on
the Closing Date of $7,300,000.
Existing IRB Agreements: the Existing 2012 IRB Agreement, the Existing Butler
County Bonds and the Existing Ohio Bonds, together with all documents,
agreements, and instruments relating thereto, in each case as amended, modified,
or supplemented through the Closing Date and from time to time thereafter to the
extent permitted by Section 10.2.18.
Existing Ohio Bonds: the $36,000,000 Revenue Refunding Bonds, Series 2012-A,
made pursuant to that certain Air Quality Facilities Loan Agreement, dated as of
February 1, 2012, between Ohio Air Quality Development Authority and Borrower.
Existing Principal Obligations: as defined in Section 1.6.
Existing Senior Debt: collectively, the Existing Senior Notes, the Existing IRB
Agreements, the Existing 166 Direct Loan and the Existing Taxpayer Agreement.
Existing Senior Notes: collectively, the Existing 2019 Senior Notes, the
Existing 2020 Senior Notes, the Existing 2021 Senior Notes, the Existing 2022
Senior Notes and the Existing 2023 Senior Secured Notes.
Existing Taxpayer Agreement: that certain Taxpayer Agreement, made as of May 1,
1997, by and between the Spencer County Redevelopment Commission and Borrower,
together with all documents, agreements, and instruments relating thereto, in
each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.18.


















-14-





--------------------------------------------------------------------------------





Extraordinary Expenses: all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees,
reasonable and documented legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses. Extraordinary
Expenses shall also include all reasonable and documented out-of-pocket legal
fees that the Lenders may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor; provided that, in
addition to all legal fees of counsel for the Agent, Extraordinary Expenses
shall be limited to such legal fees of one law firm for all of the Lenders.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version if substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
and related legislation or official administrative rules or practices with
respect thereto.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by the Agent.
Fee Letter: the fee letter agreement, dated as of March 17, 2014, between Agent
and Borrower.
First Amendment: that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of September 16, 2014, by and among the Borrower,
AK Tube, as a Borrowing Base Guarantor, Agent and the Lenders.
First Amendment Effective Date: the date on which all of the conditions to
effectiveness set forth in Section 2 of the First Amendment are satisfied or
waived, as determined by the Agent in its sole discretion, and the First
Amendment is effective.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.












-15-





--------------------------------------------------------------------------------





Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA minus (i) federal, state, local and foreign income taxes paid in cash and
(ii) Capital Expenditures (except those financed with (I) Debt other than
Revolver Loans or (II) proceeds arising from a property loss event covered by
insurance, a Permitted Asset Disposition or an issuance of any Equity Interests
by the Parent, in each case, to the extent such proceeds are applied to finance
such Capital Expenditures within one hundred eighty (180) days) to (b) Fixed
Charges.
Fixed Charges: the sum of interest expense payable in cash, scheduled principal
payments made on Debt, all cash payments in connection with pensions or other
post-retirement benefit obligations and Distributions made by Holdings or
Borrower (each only to the extent not otherwise deducted in the calculation of
clause (a) of the definition of Fixed Charge Coverage Ratio).
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.
Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), (i) Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or (ii)
the full termination thereof. No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
Guarantors: Holdings, any Guarantor Subsidiary and each other Person who
guarantees payment or performance of any Obligations.
Guarantor Subsidiary: (1) any Wholly-Owned Domestic Subsidiary of Borrower which
is a Material Subsidiary (or which Borrower has designated in writing as a
Material Subsidiary) and has executed and delivered a counterpart of the
Guaranty, including as required by Section 10.1.9 and (2) any Borrowing Base
Guarantor.








-16-





--------------------------------------------------------------------------------





Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: any "swap agreement" as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Holdings: AK Steel Holding Corporation, a Delaware corporation.
Immaterial Subsidiary: any Subsidiary (other than any Subsidiary that Borrower
designates in writing to the Agent as a Material Subsidiary) that (i)
contributes less than 10% of EBITDA, (ii) holds less than 10% of Consolidated
Net Asset Value, and (iii) does not have any assets included in Eligible
Inventory or Eligible Accounts; provided that if (x) the aggregate EBITDA
(calculated solely with respect to such Subsidiaries and not on a consolidated
basis for Holdings, Borrower and Subsidiaries) of all Subsidiaries that, but for
this proviso, would constitute Immaterial Subsidiaries exceeds 10% of EBITDA,
then each such Subsidiary that, but for this proviso, would constitute an
Immaterial Subsidiary shall be deemed to be a Material Subsidiary (such
inclusion to be in order of those Subsidiaries that contribute the greatest
percentage of EBITDA) only to the extent required for the aggregate EBITDA
(calculated solely with respect to such Subsidiaries and not on a consolidated
basis for Holdings, Borrower and Subsidiaries) of all Subsidiaries that would
constitute Immaterial Subsidiaries, after giving effect to this proviso, to no
longer exceed 10% of EBITDA or (y) the aggregate net asset value of all
Subsidiaries that, but for this proviso, would constitute Immaterial
Subsidiaries exceeds 10% of Consolidated Net Asset Value then each such
Subsidiary that, but for this proviso, would constitute an Immaterial Subsidiary
(such inclusion to be in order of those Subsidiaries that have the largest net
asset value) shall be deemed to be a Material Subsidiary only to the extent
required for the aggregate net asset value of all Subsidiaries that would
constitute Immaterial Subsidiaries, after giving effect to this proviso, to no
longer exceed 10% of Consolidated Net Asset Value.
Increasing Lenders: as defined in Section 2.1.4(d).
Indemnified Taxes: Taxes other than Excluded Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Borrower’s or Subsidiary’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s or any
Borrowing Base Guarantor’s business (but excluding Equipment).
-17-





--------------------------------------------------------------------------------





Inventory Reserve: reserves reasonably established by Agent in its Credit
Judgment, upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that may
reasonably be expected to negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance, loan or capital contribution to or other investment in a
Person; provided that, Capital Expenditures shall not in and of themselves
constitute “Investments”.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America, an Affiliate of Bank of America, PNC Bank,
National Association, Regions Bank and any other Lender or Affiliate of a Lender
that is acceptable to Borrower, and any replacement issuer appointed pursuant to
Section 2.3.5.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
LC Application: an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed an amount equal to the Aggregate Borrowing Base minus
the Tranche B Borrowing Base (without giving effect to the LC Reserve for
purposes of this calculation); (c) the expiration date of such Letter of Credit
is (i) no more than 365 or 366, as applicable, days from issuance, in the case
of standby Letters of Credit; provided that, standby Letters of Credit may
provide for automatic renewal for successive periods of 365 or 366, as
applicable, days unless the Issuing Bank elects not to extend, (ii) no more than
120 days from issuance, in the case of documentary Letters of Credit, and (iii)
at least 20 Business Days prior to the Revolver Termination Date (unless Cash
Collateralized at least twenty (20) days prior to the Revolver Termination
Date); (d) the Letter of Credit and payments thereunder are denominated in
Dollars; and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank in their reasonable discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all reasonable fees and other amounts
owing with respect to Letters of Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form reasonably satisfactory to Agent and Issuing
Bank.


















-18-





--------------------------------------------------------------------------------





LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
Lender Indemnitees: Lenders and their officers, directors, employees, members,
partners Affiliates, agents and attorneys.
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.
Letter of Credit Subline: $400,000,000.
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to commencement of such Interest Period, for a term equivalent to such Interest
Period, equal to the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other equivalent commercially available source reasonably designated by Agent
from time to time); provided, that any such comparable or successor rate shall
be applied by Agent, if administratively feasible, in a manner consistent with
market practice; provided further, if LIBOR shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. If the Board of Governors
imposes a Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be
the foregoing rate, divided by 1 minus the Reserve Percentage.
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
LIBOR Tranche A Revolver Loan: a Tranche A Revolver Loan that bears interest
based on LIBOR.
LIBOR Tranche B Revolver Loan: a Tranche B Revolver Loan that bears interest
based on LIBOR.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.












-19-





--------------------------------------------------------------------------------





Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, if any, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.
Loan: a Revolver Loan.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities (actual or contingent), results of operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, on the
enforceability of any material provision of any Loan Document, or on the
validity or priority of Agent’s Liens on any material portion of the Collateral;
(b) impairs in any material respect the ability of any Obligor to perform any
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs in any material respect the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
Material Contract: any agreement to which Borrower or any Subsidiary is party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Subordinated Debt, Existing
Senior Debt or Debt in an amount of $40,000,000 or more under any such
agreement.
Material Subsidiary: any Subsidiary of Holdings that is not an Immaterial
Subsidiary.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Mountain State Carbon: Mountain State Carbon, LLC, a Delaware limited liability
company.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or any
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment banks and consultants; (b)
amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer, income or gains taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.


-20-





--------------------------------------------------------------------------------





New Lender: as defined in Section 2.1.4(d).
New Lender Supplement: as defined in Section 2.1.4(d).
NOLV Percentage: the net orderly liquidation value of Inventory of Borrower and
each Borrowing Base Guarantor, expressed as a percentage, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
Borrower’s and such Borrowing Base Guarantor’s, as applicable, Inventory
performed by an appraiser and on terms reasonably satisfactory to Agent.
Notes: each Revolver Note and other promissory note executed by Borrower to
evidence any Obligations.
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Revolver Loans, in the form of Exhibit B.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.
Noticed Hedge: Secured Bank Product Obligations arising under a Hedging
Agreement.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations, and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include its Excluded
Swap Obligations.
Obligor: Holdings, Borrower and each Guarantor or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.


















-21-





--------------------------------------------------------------------------------





Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate; Compliance Certificate; Notice of Borrowing or financial statement
or report delivered hereunder.
Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
Outstanding Letters of Credit: as defined in Section 2.3.4.
Overadvance: as defined in Section 2.1.5.
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
Participant: as defined in Section 13.2.
Participant Register: as defined in Section 13.2.
Patent Assignment: each patent collateral assignment agreement pursuant to which
Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
assigns to Agent, for the benefit of Secured Parties, Borrower’s and/or such
Borrowing Base Guarantor’s interests in its patents, as security for the
Obligations.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to Borrower or
any Borrowing Base Guarantor, including those constituting proceeds of any
Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code or Title IV of ERISA and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.


Permitted Asset Disposition: as long as no Default or Event of Default exists
and, to the extent required by Section 5.2, all Net Proceeds (that consist of
Collateral and to the extent that Loans are then outstanding) are remitted to
Agent, an Asset Disposition that is (a) a sale or disposition of Cash
Equivalents or Inventory in the Ordinary Course of Business; (b) a disposition
of Inventory that is obsolete, unmerchantable or otherwise unsalable or replaced
in the Ordinary Course of Business; (c) a termination of a lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
where such termination could not reasonably be expected to have a Material
Adverse Effect and does not result from an Obligor’s default; (d) a discount or
other compromise for less than face value of notes or accounts receivable in the
Ordinary Course of Business and consistent with past conduct; (e) a sale or
disposal of capital stock of Borrower or any Subsidiary in order to qualify
members of the board of directors or other governing body of such Subsidiary if
required by Applicable Law; (f) assignments and licenses of intellectual
property in the Ordinary Course of Business; (g) a sale to Borrower or any
Subsidiary to the extent permitted as an Investment herein; (h) transfers of
property subject to condemnation, takings or casualty events; (i) the leasing,
occupancy agreements or










-22-





--------------------------------------------------------------------------------





sub-leasing of property in the Ordinary Course of Business and which do not
materially interfere with the business of Borrower or its Subsidiaries; (j) the
sale or discount, in each case without recourse and in the Ordinary Course of
Business, of overdue accounts receivable arising in the Ordinary Course of
Business, to the extent that such overdue accounts receivable are not Eligible
Accounts; (k) as long as no Default or Event of Default is continuing or would
result therefrom, any other disposition for fair market value; provided,
however, that with respect to any such sale, (i) except with respect to
dispositions for an aggregate consideration up to $100,000,000, at least 75% of
the consideration received for such sale shall be cash, Cash Equivalents or the
assumption of liabilities of the seller as shown on its balance sheet (except
any liabilities with respect to Subordinated Debt) and (ii) the aggregate
consideration received shall not exceed $300,000,000 per Fiscal Year or
$550,000,000 in the aggregate (provided, there shall be no limitation on the
aggregate consideration received as long as no Default or Event of Default
exists and, after giving pro forma effect to any such disposition, either (A)
Availability exceeds the greater of (x) 20.0% of the aggregate amount of
Revolver Commitments at such time or (y) $250,000,000 or (B) (x) Availability
exceeds the greater of (I) 15.0% of the aggregate amount of Revolver Commitments
at such time or (II) $200,000,000 and (y) the Fixed Charge Coverage Ratio as of
the most recently ended Fiscal Quarter ended at least thirty days prior to the
date of determination is at least 1.00:1.00); (l) approved in writing by Agent
and Required Lenders; (m) a disposition of property pursuant to a like-kind
exchange to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are applied to the purchase price of such replacement property, in
each case in accordance with Section 1031 of the Code; (n) a disposition of
property pursuant to sale-leaseback transactions if the debt attributable to
such transaction is otherwise permitted hereunder as a Capital Lease; or (o) a
disposition of an investment in a joint venture (regardless of the form of legal
entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
agreements and similar binding agreements.


Permitted Asset Investments: the acquisition of assets (including Equity
Interests and including Equity Interests of Subsidiaries formed in connection
with any such acquisition) and the continuation of ownership of such assets
after the acquisition thereof constituting (a) an acquisition of a going concern
or line of business or (b) a transaction that results in a Person becoming a
Subsidiary (such going concern, line of business or new Subsidiary, a “Subject
Business”); provided that Borrower shall, and shall cause the Domestic
Subsidiaries to, comply with the requirements of Section 10.1.9 with respect to
each such acquisition that results in a Person becoming a Subsidiary; provided;
further that neither Borrower nor any of Subsidiaries shall consummate an
acquisition of a Subject Business, unless:
(a)such Subject Business is in a line of business in which Borrower and
Subsidiaries are permitted to engage hereunder;


(b)prior to the consummation of such transaction, the board of directors or
other governing body of each Subject Business shall have recommended to the
holders of the Equity Interests of such Subject Business that they vote in favor
of approving such transaction (or that they tender their shares, in the case of
a stock acquisition);


(c)if (A) the purchase price (including cash paid and debt incurred or assumed)
for the Subject Business (when aggregated with the purchase price of all Subject
Businesses acquired as part of the same transaction or series of related
transactions) is more than $100,000,000 or (B) Availability is less than
$550,000,000, determined on a pro forma basis after giving effect to the
transaction (or series of related transactions), then, at least 10 Business Days
prior to the consummation of such transaction (or the first material transaction
in such series), Borrower shall have:


(1)given notice to Agent;










-23-





--------------------------------------------------------------------------------





(2)delivered copies of all material agreements and other documents relating to
such transaction to Agent;


(3)delivered audited historical financial statements prepared in accordance with
GAAP (to the extent available; otherwise, unaudited historical financial
statements (prepared in accordance with GAAP to Borrower’s knowledge) to the
extent available; otherwise, such financial information as may be reasonably
acceptable to Agent in the exercise of its Credit Judgment) of the Person to be
acquired, prepared in reasonable detail, together with pro forma financial
information, satisfactory to Agent (in the exercise of its Credit Judgment), and
showing pro forma compliance with all covenants contained in this Agreement and
the other Loan Documents as of the most recent Fiscal Quarter for which
financial statements are available from Borrower and Subsidiaries and the
Subject Business, treating the transaction (or series of related transactions)
as though it had been consummated on the first day of the four-Fiscal Quarter
period ended on the last day of such Fiscal Quarter; and


(4)given authorization to Agent to distribute copies of all such items to the
Lenders;


(d)except with respect to an acquisition made solely with the proceeds of, or
paid for solely by the issuance of, any Equity Interests by Holdings, after
giving pro forma effect to any such acquisition, either (A) Availability exceeds
the greater of (x) 20.0% of the aggregate amount of Revolver Commitments at such
time or (ii) $250,000,000 or (B) (x) Availability exceeds the greater of (I)
15.0% of the aggregate amount of Revolver Commitments at such time or (II)
$200,000,000 and (y) the Fixed Charge Coverage Ratio as of the most recently
ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00; and


(e)both before and after giving pro forma effect to such transaction, Borrower
shall be in compliance with all covenants contained in this Agreement and the
other Loan Documents, and no Default or Event of Default shall exist and be
continuing or result from such transaction.


Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) with respect to guaranties in respect of Debt permitted by
Section 10.2.1; (h) constituting Investments permitted by this Agreement
(excluding clause (r) of the definition of Restricted Investment); and (i) all
other Contingent Obligations not described in the foregoing items (a) through
(h), but only to the extent the same do not exceed $40,000,000 in the aggregate
at any one time outstanding.
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount (when taken together with such Debt permitted under
Section 10.2.1(f) hereof) does not exceed $350,000,000 at any time outstanding.












-24-





--------------------------------------------------------------------------------





Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
Pro Forma Basis: means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition or
disposition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Debt), as if such acquisition or
disposition and related transactions had been consummated on the first day of
such period, in each case based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions with
respect to cost savings that are expected to have a continuing impact on the
Borrower and its Subsidiaries and that are specified in details in the relevant
compliance certificate, financial statement or other document provided and
certified to Agent or any Lender by the chief financial officer of Borrower in
connection herewith in accordance with Regulation S-X of the Securities Act of
1933.
Pro Rata: with respect to any Lender, (a) with respect to the Tranche A Revolver
Loans, a percentage (carried out to the ninth decimal place) determined (i)
while Tranche A Revolver Commitments are outstanding, by dividing the amount of
such Lender’s Tranche A Revolver Commitment by the aggregate amount of all
Tranche A Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Lender’s Tranche A Revolver Loans and LC Obligations by the
aggregate amount of all outstanding Tranche A Revolver Loans and LC Obligations,
(b) with respect to the Tranche B Revolver Loans, a percentage (carried out to
the ninth decimal place) determined (i) while Tranche B Revolver Commitments are
outstanding, by dividing the amount of such Lender’s Tranche B Revolver
Commitment by the aggregate amount of all Tranche B Revolver Commitments; and
(ii) at any other time, by dividing the amount of such Lender’s Tranche B
Revolver Loans by the aggregate amount of all outstanding Tranche B Revolver
Loans and (c) with respect to all Loans, a percentage (carried out to the ninth
decimal place) determined (i) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (ii) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
(e) no Lien is imposed on any Collateral of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.














-25-





--------------------------------------------------------------------------------





Protective Advances: as defined in Section 2.1.6.
Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets (including,
without limitation, equipment and vehicles) or construction or improvement
thereof; (b) Debt (other than the Obligations) incurred within 90 days before or
after acquisition of any fixed assets (including, without limitation, equipment
and vehicles), for the purpose of financing any of the purchase price or for the
construction or improvement thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Receivables: all Accounts owned by Borrower or a Borrowing Base Guarantor and
all other rights, titles or interests that, in accordance with GAAP, would be
included in receivables on its balance sheet (including any such Accounts and/or
rights, titles or interests that might be characterized as Chattel Paper,
Documents, Instruments or General Intangibles under the Uniform Commercial Code
in effect in any jurisdiction), in each case arising from the sale, lease,
exchange or other disposition of Inventory, and all of Borrower’s and/or any
such Borrowing Base Guarantor’s rights to any goods, services or other property
related to any of the foregoing (including returned or repossessed goods and
unpaid seller’s rights of rescission, replevin, reclamation and rights to
stoppage in transit), and all collateral security and supporting obligations of
any kind given by any Person with respect to any of the foregoing.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount (or accreted value, if applicable) that does
not exceed the principal amount (or accreted value, if applicable) of the Debt
being extended, renewed or refinanced plus any premium or similar amount
required to be paid, and fees and expenses, including in the form of original
issue discount, incurred in connection with any of the foregoing; (b) it has a
final maturity no sooner than, a weighted average life no less than the Debt
being extended, renewed or refinanced, and an interest rate no greater than
prevailing interest rates at the time of such extension, renewal or refinancing,
provided, that Refinancing Debt in respect of any Existing Senior Notes shall
not amortize or mature prior to 6 months following the Revolver Termination
Date; (c) it is subordinated to the Obligations at least to the same extent as
the Debt being extended, renewed or refinanced; (d) the terms and conditions
applicable to such Refinancing Debt taken as a whole are not materially less
favorable to Borrower than those applicable to the Debt being extended, renewed
or refinanced (provided that, notwithstanding the foregoing, in the case of any
Refinancing Debt in the form of notes or bonds, the condition set forth in this
clause (d) shall be satisfied if such terms and conditions taken as a whole are
consistent with (or better than) then-current market terms for “high yield”
notes or bonds); provided, in each case, that a certificate of a Senior Officer
delivered to Agent at least five (5) Business Days prior to the incurrence of
such Debt, together with a reasonably detailed description of the material terms
and conditions of such Debt or drafts of the documentation relating thereto,
stating that Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless Agent
notifies Borrower within such five (5) Business Day period that it disagrees
with such determination (including a description of the basis upon which Agent
disagrees); (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.




-26-





--------------------------------------------------------------------------------





Refinancing Debt: Debt that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (f), (i), (j) or (n).
Register: as defined in Section 13.3.
Reimbursement Date: as defined in Section 2.3.2.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lenders shall be excluded from such calculation.
Reserve: an Accounts Reserve, Availability Reserve, Bank Product Reserve or
Inventory Reserve.
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
Responding Lender: as defined in Section 2.1.4(d).
Restricted Investment: any Investment by Holdings, Borrower or a Subsidiary,
other than (a) Investments in Subsidiaries to the extent existing on the Closing
Date; (b) Investments described on Schedule 10.2.5; (c) Cash Equivalents; (d)
loans and advances permitted under Section 10.2.7 (other than clause (d)
thereof); (e) acquisitions of securities from account debtors in connection with
the satisfaction or enforcement of Debt or claims due or owing to Borrower or
any of Subsidiaries or as security for any such Debt or claim, in each case in
the Ordinary Course of Business and consistent with past practice and so long as
such securities are pledged to Agent for the benefit of the Lenders in
accordance with the Loan Documents; (f) Investments in Wholly-Owned Domestic
Subsidiaries that are Material Subsidiaries in an amount not to exceed
$25,000,000 in the aggregate at any time outstanding; (g) Permitted Asset
Investments by Borrower or any of its Subsidiaries; (h) Investments in
Wholly-Owned Foreign Subsidiaries; provided that the amount of all such
Investments does not exceed $5,000,000 in the aggregate at any time outstanding;
(i) Investments in Wholly-Owned Immaterial Subsidiaries; provided that the
amount of all such Investments does not exceed $10,000,000 in the aggregate at
any time outstanding; (j) acquisitions by Holdings of obligations of one or more
officers or other employees of Borrower and Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Holdings’ common stock, so long
as no cash is actually advanced by Holdings or any of Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations, and so long as






-27-





--------------------------------------------------------------------------------





the incurrence of such obligations complies with Applicable Law; (k) the receipt
and holding of promissory notes and other non-cash consideration received in
connection with any Asset Disposition permitted by Section 10.2.6;
(l) investments in Borrower; (m) Investments in Hedging Agreements to the extent
permitted under Section 10.2.15, (n) deposits, prepayments and other credits to
suppliers made in the Ordinary Course of Business consistent with the past
practices of Borrower and its Subsidiaries; (o) extensions of trade credit in
the Ordinary Course of Business; (p) de minimis Investments made in Persons that
are newly formed subsidiaries; (q) Investments made in the Ordinary Course of
Business and resulting from pledges and deposits to the extent permitted under
Section 10.2.2(r); (r) Permitted Contingent Obligations (excluding clause (h) of
the definition thereof); (s) Investments of any Person in existence at the time
such Person becomes a Subsidiary; provided that such Investment was not created
in anticipation of such Person becoming a Subsidiary; (t) Investments (other
than Investments in respect of any Subject Business) to the extent made with the
proceeds of, or paid for by the issuance of, any Equity Interests by Holdings;
and (u) other Investments (other than Investments in respect of any Subject
Business) so long as (i) both before and after giving pro forma effect to such
Investment, no Default or Event of Default shall exist and be continuing or
result from such Investment and (ii) either (A) Availability exceeds the greater
of (x) 20.0% of the aggregate amount of Revolver Commitments at such time or (y)
$250,000,000 or (B) (x) Availability exceeds the greater of (I) 15.0% of the
aggregate amount of Revolver Commitments at such time or (II) $200,000,000 and
(y) the Fixed Charge Coverage Ratio as of the most recently ended Fiscal Quarter
ended at least thirty days prior to the date of determination is at least
1.00:1.00.
Restricted Subsidiary: any Subsidiary of Borrower other than an Unrestricted
Subsidiary.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or materially restricts the right of Borrower or any other Obligor to incur or
repay the Obligations, to grant Liens on any Collateral in favor of Agent and
the Lenders, to modify, extend or renew any agreement evidencing the
Obligations, to repay any intercompany Debt or to declare or make Distributions,
directly or indirectly, to the Borrower.
Revolver Commitment: for any Lender, the aggregate of such Lender’s Tranche A
Revolver Commitment and its Tranche B Revolver Commitment. “Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.
Revolver Loan: any Tranche A Revolver Loan, Tranche B Revolver Loan, Swingline
Loan, Overadvance Loan or Protective Advance.
Revolver Notes: collectively, the Tranche A Revolver Notes and the Tranche B
Revolver Notes.
Revolver Termination Date: March 17, 2019.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Borrower and/or any Borrowing Base Guarantor under a License.
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
Sanction: any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.
Sanctioned Country: means, at any time, a country or territory which is the
subject or target of any Sanctions.














-28-





--------------------------------------------------------------------------------





Sanctioned Person: means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the United
States Department of State or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.
Second Amendment: that certain Second Amendment to Amended and Restated Loan and
Security Agreement, dated as of July 27, 2016, by and among the Borrower, AK
Tube, as a Borrowing Base Guarantor, Mountain State Carbon, as a Borrowing Base
Guarantor, Agent and the Lenders party thereto.
Second Amendment Effective Date: the date on which all of the conditions to
effectiveness set forth in Section 2 of the Second Amendment are satisfied or
waived, as determined by the Agent in its sole discretion, and the Second
Amendment is effective.
Secured Bank Product Obligations: (a) Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Event of
Default exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations
and (b) other Bank Product Debt owing to Secured Bank Product Providers in an
aggregate amount not to exceed $25,000,000; provided that Secured Bank Product
Obligations of an Obligor shall not include its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by the later of the Closing Date or 10 days following
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.14.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Documents: this Agreement, the Guaranties, pledge agreements, security
agreements, Patent Assignments, Trademark Security Agreements, Copyright
Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, an Obligor.
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within
-29-





--------------------------------------------------------------------------------





a reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.
Specific Event of Default: an Event of Default (i) described in Section 11.1(a),
11.1(c), 11.1(f), 11.1(g) or 11.1(j) or (ii) arising out of a breach or failure
to perform any representation, warranty or covenant set forth in Sections 7, 8,
10.2 or 10.3.
Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Subordinated Debt: Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations in a manner
reasonably satisfactory to Agent, and is on other market terms (including
maturity, interest, fees, repayment and covenants) that are generally customary
for subordinated debt securities.
Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests). Notwithstanding the foregoing, the
term “Subsidiary” shall not include any Unrestricted Subsidiary except where the
term “Subsidiary” is used in Sections 2.1.3, 9.1.8, 9.1.10, 9.1.14, 9.1.15,
9.1.17, 9.1.19, 9.1.21, 9.1.24, 9.1.25, 10.1.1, 10.1.2, 10.1.3, 10.1.5 and
10.1.6.
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swingline Loan: any Borrowing of Base Rate Tranche A Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Tranche A Revolver Lenders
pursuant to Section 4.1.3.
Synthetic Lease: (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
Synthetic Lease Obligation: the monetary obligation of a Person under a
Synthetic Lease.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Trademark Security Agreement: each trademark security agreement pursuant to
which Borrower and/or any one or more Borrowing Base Guarantors, as applicable,
grants to Agent, for the benefit of Secured Parties, a Lien on Borrower’s and/or
such Borrowing Base Guarantor’s interests in trademarks, as security for the
Obligations.
Tranche A Accounts Formula Amount: 85% of the Value of Eligible Accounts.
Tranche A Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments and (b) the
sum of the Tranche A Accounts Formula Amount plus the Tranche A Inventory
Formula Amount.














-30-





--------------------------------------------------------------------------------





Tranche A Inventory Formula Amount: the lesser of (i) 75% of the Value of
Eligible Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
Tranche A Outstanding Amount: as defined in Section 2.1.4(d).
Tranche A Revolver Commitment: for any Lender, its obligation to make Tranche A
Revolver Loans and to participate in LC Obligations up to the maximum principal
amount shown on Schedule 1.1 under the heading “Tranche A Revolver Commitment”
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party. “Tranche A Revolver Commitments” means the aggregate amount of
such commitments of all Lenders.
Tranche A Revolver Lenders: as of any date of determination, Lenders having a
Tranche A Revolver Commitment.
Tranche A Revolver Loan: a loan made pursuant to Section 2.1.1(a) and any
Overadvance Loan made by any Lender in its capacity as a Tranche A Revolver
Lender.
Tranche A Revolver Note: a promissory note to be executed by Borrower in favor
of a Tranche A Revolver Lender in the form of Exhibit A-1, which shall be in the
amount of such Lender’s Tranche A Revolver Commitment and shall evidence the
Tranche A Revolver Loans made by such Lender.
Tranche B Accounts Formula Amount: 5% of the Value of Eligible Accounts.
Tranche B Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche B Revolver Commitments and (b) the
sum of the Tranche B Accounts Formula Amount plus the Tranche B Inventory
Formula Amount.
Tranche B Increase Amount: as defined in Section 2.1.4(d).
Tranche B Inventory Formula Amount: the lesser of (i) 5% of the Value of
Eligible Inventory; or (ii) 5% of the NOLV Percentage of the Value of Eligible
Inventory.
Tranche B Maximum Amount: as of any date of determination, an amount equal to
the Tranche B Revolver Commitment of all Lenders as of that date.
Tranche B Revolver Commitment: for any Lender, its obligation to make Tranche B
Revolver Loans up to the maximum principal amount shown on Schedule 1.1 under
the heading “Tranche B Revolver Commitment” or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party. “Tranche B Revolver
Commitments” means the aggregate amount of such commitments of all Lenders.
Tranche B Revolver Lenders: as of any date of determination, Lenders having a
Tranche B Revolver Commitment.
Tranche B Revolver Loan: a loan made pursuant to Section 2.1.1(b) and any
Overadvance Loan made by any Lender in its capacity as a Tranche B Revolver
Lender.
Tranche B Revolver Note: a promissory note to be executed by Borrower in favor
of a Tranche B Revolver Lender in the form of Exhibit A-2, which shall be in the
amount of such Lender’s Tranche B Revolver Commitment and shall evidence the
Tranche B Revolver Loans made by such Lender.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.






-31-





--------------------------------------------------------------------------------





Trigger Period: the period (a) commencing on the day that Availability is less
than the greater of (i) 10.0% of the aggregate amount of Revolver Commitments or
(ii) $150,000,000 at any time and (b) continuing until, during the preceding 30
consecutive days, Availability has been greater than the greater of (i) 10.0% of
the aggregate amount of Revolver Commitments or (ii) $150,000,000 at all times.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.


Unused Line Fee Rate: a per annum rate equal to 0.375%.
Unrestricted Subsidiary: an Immaterial Subsidiary which (i) is not an Obligor
and (ii) pursuant to a resolution of the board of directors of Borrower has been
deemed to be an Unrestricted Subsidiary; provided that (i) any Unrestricted
Subsidiary shall cease to be an Unrestricted Subsidiary if any such Unrestricted
Subsidiary’s consolidated net assets are greater than or equal to $5,000,000 or
(ii) if the aggregate amount of consolidated net assets of all Immaterial
Subsidiaries that, but for this proviso, would constitute Unrestricted
Subsidiaries is greater than or equal to $10,000,000 then each such Immaterial
Subsidiary (such inclusion to be in order of those Immaterial Subsidiaries with
the greatest amount of assets) shall cease to be an Unrestricted Subsidiary to
the extent required for the aggregate amount of consolidated net assets of all
Unrestricted Subsidiaries, after giving effect to this proviso, to be less than
$10,000,000.
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit between Borrower or any Borrowing
Base Guarantor, on the one hand, and its/their Affiliates, on the other hand;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.
Wholly-Owned: with respect to a Subsidiary of a Person, a Subsidiary of such
person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by Applicable Law) are owned by such person and/or by one or
more wholly-owned Subsidiaries of such person.
Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Accounting Terms.


Under the Loan Documents (except as otherwise specified herein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of Borrower
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrower’s certified public accountants concur
in such change, the change is disclosed to Agent, and Section 10.3 is amended in
a manner reasonably satisfactory to Required Lenders to take into account the
effects of the change.




-32-





--------------------------------------------------------------------------------





1.3.    Uniform Commercial Code.


As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time: “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Letter-of-Credit Right” and “Supporting Obligation.”


1.4.    Certain Matters of Construction.
    
The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person. All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of the Aggregate Borrowing
Base, Tranche A Borrowing Base, Tranche B Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Aggregate Borrowing Base,
Tranche A Borrowing Base and Tranche B Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Borrower shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents. No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision. Whenever the phrase “to the best of Borrower’s knowledge” or words of
similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.


1.5.    Certain Calculations.


For purposes of making all calculations of the Fixed Charge Coverage Ratio
hereunder, all components of such calculations shall be adjusted to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any business or assets for an aggregate
consideration which is equal to at least $75,000,000 that have been acquired or
disposed of by Borrower or any of its Subsidiaries after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrower on a Pro Forma Basis.
1.6.    Outstanding Obligations under Existing Loan Agreement.


Borrower, each Guarantor, Agent and the Lenders acknowledge and agree that under
the Existing Loan Agreement, the aggregate principal balance of all “Revolving
Loans” (as defined in the Existing Loan Agreement) immediately prior to the
Closing Date (the “Existing Principal Obligations”) is $285,000,000. Borrower
and each Guarantor acknowledge and agree that all “Obligations” (as defined in
the Existing Loan Agreement) outstanding immediately prior to the Closing Date
(including all Existing Principal Obligations) (collectively, the “Existing
Obligations”) constitute valid and binding obligations of Borrower and
Guarantors without offset, counterclaim,
-33-





--------------------------------------------------------------------------------





defense or recoupment of any kind. Borrower, each Guarantor, Agent and Lenders
hereto acknowledge and agree that, on the Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (a) the Existing Loan Agreement shall be amended and restated
in its entirety in the form of this Agreement, (b) all Existing Obligations
which remain unpaid and outstanding as of the Closing Date shall be in all
respects continuing and remain outstanding and payable under this Agreement and
the other Loan Documents, with only the terms being modified from and after the
Closing Date as provided in this Agreement and the other Loan Documents, (c) the
Loan Documents, including the Liens and security interests created thereunder in
favor of Agent, for the benefit of the Secured Parties, as security for the
Existing Obligations, as reaffirmed, amended or amended and restated on the
Closing Date, and the guarantees of the Existing Obligations, as reaffirmed,
amended or amended and restated on the Closing Date, as the case may be, are in
all respects continuing and shall remain in full force and effect with respect
to all Obligations hereunder and are hereby reaffirmed, (d) notwithstanding
anything in Section 2.3 to the contrary, all outstanding “Letters of Credit”
under and as defined in the Existing Loan Agreement will constitute Letters of
Credit under this Agreement and (e) all references in the Loan Documents (other
than this Agreement and any Loan Document amended and restated on the Closing
Date) to the Existing Loan Agreement shall be deemed to refer without further
amendment to this Agreement.


The parties hereto acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations and the Liens
securing them are in all respects continued and outstanding as Obligations under
this Agreement and the other Loan Documents with only the terms being modified
from and after the effective date of this Agreement as provided in this
Agreement and the other Loan Documents.
SECTION 2.    CREDIT FACILITIES


2.1.    Revolver Commitment.


2.1.1.    Revolver Loans.


(a)    The parties hereto acknowledge and agree that effective as of the Closing
Date, to the extent the Existing Principal Obligations exceed the Tranche B
Maximum Amount, the Existing Principal Obligations in the amount of such excess
are hereby converted into Tranche A Revolver Loans outstanding hereunder (the
“Converted Tranche A Revolver Loans”), without constituting a novation, and
shall be allocated to each Tranche A Revolver Lender with a Tranche A Revolver
Commitment such that after giving effect to such allocation, the amount of
Tranche A Revolver Loans held by each Tranche A Revolver Lender is equal to such
Tranche A Revolver Lender’s Pro Rata share of the Converted Tranche A Revolver
Loans. To the extent such allocation results in losses or expenses to any Lender
as a result of the prepayment of any LIBOR Loan on a date other than the
scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such loss or expense pursuant to Section 3.9. Each Tranche A
Revolver Lender agrees, severally on a Pro Rata basis up to its Tranche A
Revolver Commitment, on the terms set forth herein, to make Tranche A Revolver
Loans to Borrower from time to time through the Commitment Termination Date;
provided that (i) no Tranche A Revolver Loan shall be made pursuant to this
Section 2.1.1(a) at any time when the outstanding principal amount of the
Tranche B Revolver Loan is less than the Tranche B Maximum Amount and (ii) the
aggregate amount of Tranche A Revolver Loans and LC Obligations shall not exceed
the Tranche A Revolver Commitments. The Tranche A Revolver Loans may be repaid
and reborrowed as provided herein. In no event shall Tranche A Revolver Lenders
have any obligation to honor a request for a Tranche A Revolver Loan if (x) the
sum of the unpaid balance of Tranche A Revolver Loans outstanding at such time
(including the requested Loan) would exceed an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (y) the sum of the unpaid
balance of Tranche A Revolver Loans outstanding at such time (including the
requested Loan) plus the unpaid balance of Tranche B Revolver Loans outstanding
at such time would exceed the Aggregate Borrowing Base.


(b)    The parties hereto acknowledge and agree that effective as of the Closing
Date, the Existing Principal Obligations in an amount up to the Tranche B
Maximum Amount are hereby converted into Tranche B Revolver Loans outstanding
hereunder (the “Converted Tranche B Revolver Loans”), without constituting a
novation,
-34-





--------------------------------------------------------------------------------







and are allocated to each Tranche B Revolver Lender with a Tranche B Revolver
Commitment such that after giving effect to such allocation, the amount of
Tranche B Revolver Loans held by each Tranche B Revolver Lender is equal to such
Tranche B Revolver Lender’s Pro Rata share of the Converted Tranche B Revolver
Loans. To the extent such allocation results in losses or expenses to any Lender
as a result of the prepayment of any LIBOR Loan on a date other than the
scheduled last day of the applicable Interest Period, Borrower shall be
responsible for such loss or expense pursuant to Section 3.9. Each Tranche B
Revolver Lender agrees, severally on a Pro Rata basis up to its Tranche B
Revolver Commitment, on the terms set forth herein, to make Tranche B Revolver
Loans to Borrower from time to time through the Commitment Termination Date;
provided that the aggregate amount of Tranche B Revolver Loans shall not exceed
the Tranche B Revolver Commitments. The Tranche B Revolver Loans may be repaid
and reborrowed as provided herein; provided that prior to repaying any Tranche B
Revolver Loan, all outstanding Tranche A Revolver Loans shall have been repaid
in full and all outstanding LC Obligations shall have been Cash Collateralized.
In no event shall Tranche B Revolver Lenders have any obligation to honor a
request for a Tranche B Revolver Loan if the sum of the unpaid balance of
Tranche B Revolver Loans outstanding at such time (including the requested Loan)
plus the unpaid balance of Tranche A Revolver Loans outstanding at such time
would exceed the Aggregate Borrowing Base.


2.1.2.    Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Tranche A Revolver Lender, Borrower shall deliver a Tranche A
Revolver Note to such Lender. At the request of any Tranche B Revolver Lender,
Borrower shall deliver a Tranche B Revolver Note to such Lender.


2.1.3.    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; (d) to issue Letters of Credit;
and (e) for working capital and other lawful corporate purposes of Borrower.
Borrower shall not, directly or indirectly, use any Letter of Credit or the
proceeds of any Loan, nor use, lend, contribute or otherwise make available any
Letter of Credit or proceeds of any Loan to any Subsidiary, (x) to fund, finance
or facilitate, in violation of any Sanctions, any activities of or business or
transaction with (i) any Person, or in any Designated Jurisdiction, that, at the
time of issuance of the Letter of Credit or funding of the Loan, is the subject
of Sanctions or (ii) any Sanctioned Person; (y) in any manner that will result
in a violation of Sanctions by any Person (including any Secured Party or other
individual or entity participating in the transaction); or (z) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.


2.1.4.    Voluntary Reduction or Termination of Revolver Commitments.


(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
10 days prior written notice to Agent (or upon such shorter notice period as may
be consented to by Agent in its sole discretion), Borrower may, at its option,
terminate the Tranche A Revolver Commitments, the Tranche B Revolver Commitments
and this credit facility. Any notice of termination given by Borrower shall be
irrevocable but, subject to Agent’s discretion, may be conditioned upon the
closing of a refinancing transaction. On the termination date, Borrower shall
make Full Payment of all Obligations.
(b)    Borrower may permanently reduce the Tranche A Revolver Commitments, on a
Pro Rata basis for each Tranche A Revolver Lender, upon at least 10 days prior
written notice to Agent (or upon such shorter notice period as may be consented
to by Agent in its sole discretion), which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each such reduction of the
Tranche A Revolver Commitments shall be in a minimum amount of $50,000,000, or
an increment of $10,000,000 in excess thereof, and Borrower may not permanently
reduce the Tranche A Revolver Commitments by more than $400,000,000 in the
aggregate.


-35-





--------------------------------------------------------------------------------





(c)    Borrower may permanently reduce the Tranche B Revolver Commitments, on a
Pro Rata basis for each Tranche B Revolver Lender, upon at least 10 days prior
written notice to Agent (or upon such shorter notice period as may be consented
to by Agent in its sole discretion), which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each such reduction of the
Tranche B Revolver Commitments shall be in a minimum amount of $10,000,000, or
an increment of $5,000,000 in excess thereof.
(d)    Increases of the Revolver Commitments. Borrower may request in writing at
any time that the then effective aggregate principal amount of Revolver
Commitments be increased by a minimum amount of (x) in the case of an increase
in the Tranche A Revolver Commitments, $25,000,000, or an increment of
$10,000,000 in excess thereof and (y) in the case of an increase in the Tranche
B Revolver Commitments, $1,000,000, or an increment of $500,000 in excess
thereof; provided that, in each case, (i) the aggregate principal amount of the
increase in Revolver Commitments pursuant to this Section 2.1.4(d) shall not
exceed $200,000,000; (ii) no Default or Event of Default shall have occurred and
be continuing or shall occur as a result of such increase in Revolver
Commitments; (iii) prior to the date of such increase, each Lender shall have
received written notice from Agent of the aggregate principal amount of such
increase; (iv) Borrower shall, and shall cause the Guarantors to, execute and
deliver such documents and instruments and take such other actions as may be
reasonably requested by Agent in connection with such increase and (v) such
increase in the Revolver Commitment shall be subject to successful syndication
thereof. Any request under this Section 2.1.4(d) shall be submitted by Borrower
to Agent (and Agent shall forward copies to Lenders), specify the proposed
effective date, whether the Tranche A Revolver Commitment and/or Tranche B
Revolver Commitment is being increased and the amount of each such increase, and
be accompanied by an officer’s certificate of Borrower stating that no Default
or Event of Default exists or will occur as a result of such increase(s).
Borrower may also specify any fees offered to those Lenders (the “Increasing
Lenders”) that agree to increase the principal amount of their Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable, which
fees may be variable based upon the amount by which any such Lender is willing
to increase the principal amount of its Tranche A Revolver Commitments and/or
Tranche B Revolver Commitments, as applicable. No Lender shall have any
obligation, express or implied, to offer to increase the aggregate principal
amount of its Revolver Commitments. Only the consent of each Increasing Lender
and Agent shall be required for an increase in the aggregate principal amount of
the Revolver Commitments pursuant to this Section 2.1.4(d). No Lender that
elects not to increase the principal amount of its Revolver Commitment may be
replaced in respect of its existing Revolver Commitment as a result thereof
without such Lender’s consent.


Each Lender that desires to increase its Revolver Commitment (each a “Responding
Lender”), shall as soon as practicable specify whether such increase is of its
Tranche A Revolver Commitment and/or its Tranche B Revolver Commitment and the
amount of each such proposed increase which it is willing to assume. If the
total amount that Responding Lenders are willing to increase their Tranche A
Revolver Commitments exceeds the amount of the requested increase of Tranche A
Revolver Commitments, Agent shall allocate the proposed increase of the Tranche
A Revolver Commitments among the Responding Lenders ratably in proportion to the
amount that each Responding Lender specified that it was willing to assume. If
the total amount that Responding Lenders are willing to increase their Tranche B
Revolver Commitments exceeds the amount of the requested increase of Tranche B
Revolver Commitments, Agent shall allocate the proposed increase of Tranche B
Revolver Commitments among the Responding Lenders ratably in proportion to the
amount that each Responding Lender specified that it was willing to assume. If
the total amount that the Responding Lenders are willing to increase their
Tranche A Revolver Commitments and/or Tranche B Revolver Commitments, as
applicable, is less than the amount of the proposed increase of the Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable, in
either case Borrower may designate new lenders who qualify as Eligible Assignees
and who are reasonably acceptable to Agent as additional Tranche A Revolver
Lenders and/or Tranche B Revolver Lenders, as applicable, hereunder in
accordance with this Section 2.1.4(d) (each such new lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
aggregate principal amount of the Tranche A Revolver Commitments and/or Tranche
B Revolver Commitments, as applicable.






-36-





--------------------------------------------------------------------------------







With respect to any increase of the Tranche B Revolver Commitment (the amount of
each such increase, the “Tranche B Increase Amount”), if on the date of
effectiveness of such increase the outstanding principal amount of Tranche A
Revolver Loans (the “Tranche A Outstanding Amount”) is greater than zero, then,
on such date, Borrower shall be deemed to have made a Borrowing of Tranche B
Revolver Loans in an amount equal to the lesser of the Tranche B Increase Amount
and the Tranche A Outstanding Amount and Agent shall immediately apply all
proceeds of such Borrowing to repay the Tranche A Revolver Loans.


Each New Lender designated by Borrower and reasonably acceptable to Agent shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the aggregate principal amount of the
Revolver Commitment upon its execution of New Lender Supplement in the form of
Exhibit E-1 (and, in each case, otherwise in form and substance reasonably
satisfactory to Agent) (the “New Lender Supplement”). Each Increasing Lender
shall execute an Increased Commitment Agreement in the form of Exhibit E-2 (and,
in each case, otherwise in form and substance reasonably acceptable to Agent).
Subject to the foregoing, any increase requested by Borrower shall be effective
as of the date proposed by Borrower and agreed to by Agent and shall be in the
principal amount equal to (i) the principal amount which Increasing Lenders are
willing to assume as increases to the principal amount of their Tranche A
Revolver Commitment and/or Tranche B Revolver Commitment, as applicable, plus
(ii) the principal amount offered by New Lenders with respect to the Tranche A
Revolver Commitments and/or Tranche B Revolver Commitments, as applicable. Upon
effectiveness of any such increase, the Pro Rata interest of each Lender will be
adjusted to give effect to the increase in Revolver Commitments. To the extent
that in the aggregate Revolver Commitments such adjustment results in loss or
expenses to any Lender as a result of the prepayment of any LIBOR Loan on a date
other than the scheduled last day of the applicable Interest Period, Borrower
shall be responsible for such loss or expense pursuant to Section 3.9.
Following the effective date of such increase to the Revolver Commitments, Agent
shall deliver to Borrower an amended and restated Schedule 1.1 to the Agreement
reflecting such increases to the aggregate Revolver Commitments.
2.1.5.    Overadvances. If the aggregate Revolver Loans exceed the Aggregate
Borrowing Base at any time, the excess amount (“Overadvance”) shall be payable
by Borrower on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Any payments received by Agent with respect to an
Overadvance shall be applied first to all outstanding Tranche A Revolver Loans
and then to all outstanding Tranche B Revolver Loans. Unless its authority has
been revoked in writing by Required Lenders, Agent may require Tranche B
Revolver Lenders and, if the outstanding principal amount of Tranche B Revolver
Loans is not less than the Tranche B Maximum Amount, Tranche A Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5% of the Aggregate Borrowing Base, less any outstanding
Protective Advances; and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance (i) is not increased by more
than 5% of the Aggregate Borrowing Base, less any outstanding Protective
Advances, and (ii) does not continue for more than 30 consecutive days. In no
event shall Overadvance Loans be required that would cause (i) the outstanding
Tranche A Revolver Loans and LC Obligations of any Tranche A Revolver Lender to
exceed its Tranche A Revolver Commitment, (ii) the outstanding Tranche B
Revolver Loans of any Tranche B Revolver Lender to exceed its Tranche B Revolver
Commitment or (iii) the outstanding Tranche A Revolver Loans, Tranche B Revolver
Loans and LC Obligations to exceed the aggregate Revolver Commitments. Any
funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall Borrower or any other Obligor be deemed a beneficiary of this
Section or authorized to enforce any of its terms.




-37-





--------------------------------------------------------------------------------





2.1.6.    Protective Advances. At any time after an Event of Default has
occurred and is continuing, Agent shall be authorized, in its reasonable
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate
amount outstanding at any time, when aggregated with all outstanding
Overadvances, of 5% of the Aggregate Borrowing Base, if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations; or (b) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses; provided that such Revolver Loans shall be Tranche A Revolver Loans
unless the outstanding principal amount of Tranche B Revolver Loans is less than
the Tranche B Maximum Amount, in which case up to an amount equal to the Tranche
B Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans. In no
event shall Protective Advances cause (i) the outstanding Tranche A Revolver
Loans and LC Obligations of any Lender to exceed its Tranche A Revolver
Commitment, (ii) the outstanding Tranche B Revolver Loans of any Lender to
exceed its Tranche B Revolver Commitment or (ii) the outstanding Revolving Loans
and LC Obligations to exceed the aggregate Revolver Commitments. Each Tranche A
Revolver Lender or Tranche B Revolver Lender, as applicable, shall participate
in each Protective Advance on a Pro Rata basis. Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances under clause (a) by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.


2.2.    [Reserved].


2.3.    Letter of Credit Facility.


2.3.1.    Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:


(a)    Borrower acknowledges that Issuing Bank’s willingness to issue any Letter
of Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, Borrower or such Lender has entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If Issuing Bank receives written notice from a Lender at least one
Business Day before issuance of a Letter of Credit that any LC Condition has not
been satisfied, Issuing Bank shall have no obligation to issue the requested
Letter of Credit (or any other) until such notice is withdrawn in writing by
that Lender or until Required Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, Issuing Bank shall not
be deemed to have knowledge of any failure of LC Conditions.
(b)    Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent may approve from time to time in writing. The renewal or
extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Issuing Bank.








-38-





--------------------------------------------------------------------------------





(c)    Borrower assumes all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrower are
discharged with proceeds of any Letter of Credit.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
2.3.2.    Reimbursement; Participations.


(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrower shall pay to Issuing Bank, within one Business Day of notification
thereof (“Reimbursement Date”), the amount paid by Issuing Bank under such
Letter of Credit, together with interest at the interest rate for Base Rate
Tranche A Revolver Loans from the date such draw was honored until payment by
Borrower. The obligation of Borrower to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, and irrevocable,
and shall be paid without regard to any lack of validity or enforceability of
any Letter of Credit or the existence of any claim, setoff, defense or other
right that Borrower may have at any time against the beneficiary. Whether or not
Borrower submits a Notice of Borrowing, Borrower shall be deemed to have
requested a Borrowing of Base Rate Tranche A Revolver Loans in an amount
necessary to pay all amounts due Issuing Bank on any Reimbursement Date and each
Tranche A Revolver Lender agrees to fund its Pro Rata share of such Borrowing
whether or not the Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied.
(b)    Upon issuance of a Letter of Credit, each Tranche A Revolver Lender shall
be deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit. If Issuing Bank makes
any payment under a Letter of Credit and Borrower does not reimburse such
payment on the Reimbursement Date, Agent shall promptly notify Tranche A
Revolver Lenders and each Tranche A Revolver Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
the Tranche A Revolver Lender’s Pro Rata share of such payment. Upon request by
a Tranche A Revolver Lender, Issuing Bank shall furnish copies of any Letters of
Credit and LC Documents in its possession at such time.




-39-





--------------------------------------------------------------------------------





(c)    The obligation of each Tranche A Revolver Lender to make payments to
Agent for the account of Issuing Bank in connection with Issuing Bank’s payment
under a Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
the existence of any setoff or defense that any Obligor may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by Borrower or any other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.
2.3.3.    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default has occurred and the Obligations have been accelerated and/or the
Commitments have been terminated, (b) that the outstanding principal amount of
the Tranche A Revolver Loans is greater than an amount equal to the Aggregate
Borrowing Base minus the Tranche B Borrowing Base or (c) after the Commitment
Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrower shall, if
notified by 10:00 a.m. (Central Time), by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender on the
same Business Day (and otherwise on the Business Day following receipt of such
notification). If Borrower fails to provide Cash Collateral as required herein,
Tranche A Revolver Lenders may (and shall upon direction of Agent) advance, as
Tranche A Revolver Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied). Notwithstanding any other provision of this Agreement,
Borrower shall not be required to pay any interest or fees attributable to the
Fronting Exposure of a Defaulting Lender which has been Cash Collateralized.


2.3.4.    Outstanding Letters of Credit. Each of Borrower, each Guarantor, each
Lender and the Issuing Bank hereby agree that with respect to the letters of
credit set forth on Schedule 2.3.4 (“Outstanding Letters of Credit”), for all
purposes of this Agreement, such Outstanding Letters of Credit shall constitute
Letters of Credit hereunder. Each Tranche A Revolver Lender agrees to
participate in each Outstanding Letter of Credit issued by the Issuing Bank in
an amount equal to its Pro Rata share of the stated amount of such Outstanding
Letter of Credit.


2.3.5.    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrower. On the effective date of such resignation, Issuing
Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Section 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date. Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Default or
Event of Default exists, shall be reasonably acceptable to Borrower.










-40-





--------------------------------------------------------------------------------





SECTION 3.
INTEREST, FEES AND CHARGES



3.1    Interest.


3.1.1.    Rates and Payment of Interest.


(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Tranche A Revolver Loans. Interest shall
accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrower. If a Loan is repaid on the same day made, one
day’s interest shall accrue.
(b)    During an Insolvency Proceeding with respect to Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Borrower acknowledges that the cost and expense to Agent
and Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for this.
(c)    Interest accrued on the Loans shall be due and payable in arrears, (i)
(A) for any Base Rate Loan, on the first day of each month, (B) for any LIBOR
Loan (other than a LIBOR Loan having an Interest Period of six months), on the
last day of its Interest Period, and (C) for any LIBOR Loan having an Interest
Period of six months, on the day that is three months after the commencement of
its Interest Period and on the last day of its Interest Period; (ii) on any date
of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
3.1.2.    Application of LIBOR to Outstanding Loans.


(a)    Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan. In addition, until Agent notifies Borrower that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.
(b)    Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. (Central Time) at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
whether such Loans are Tranche A Revolver Loans or Tranche B Revolver Loans and
the duration of the Interest Period (which shall be deemed to be one month if
not specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans. Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR.
3.1.3.    Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2, 3 or 6
months; provided, however, that:
-41-





--------------------------------------------------------------------------------





(a)    the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
(b)    if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(c)    no Interest Period shall extend beyond the Revolver Termination Date.
3.1.4.    Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination. Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.


3.2.    Fees.


3.2.1.    Unused Line Fee. Borrower shall pay to Agent, for the Pro Rata benefit
of Tranche A Revolver Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Tranche A Revolver Commitments exceed the average daily
balance of Tranche A Revolver Loans and stated amount of Letters of Credit
during any month. In addition, Borrower shall pay to Agent, for the Pro Rata
benefit of Tranche B Revolver Lenders, a fee equal to the Unused Line Fee Rate
times the amount by which the Tranche B Revolver Commitments exceed the average
daily balance of Tranche B Revolver Loans during any month. Such fees shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.


3.2.2.    LC Facility Fees. Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Tranche A Revolver Lenders, a fee equal to the Applicable Margin in
effect for LIBOR Tranche A Revolver Loans times the average daily stated amount
of Letters of Credit, which fee shall be payable monthly in arrears, on the
first day of each month; (b) to the applicable Issuing Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
Letter of Credit, which fee shall be payable monthly in arrears on the first day
of each month or as otherwise agreed upon between Borrower and such Issuing
Bank, and shall be payable on any increase in stated amount made between any
such dates; and (c) to the applicable Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.


3.2.3.    [Reserved].


3.2.4.    Agent Fees. In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrower shall pay to Agent, for its own
account, the fees described in the Fee Letter.
















-42-





--------------------------------------------------------------------------------





3.3.    Computation of Interest, Fees, Yield Protection.


All interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.


3.4.    Reimbursement Obligations.


Borrower shall reimburse Agent and the Lenders for all Extraordinary Expenses.
Borrower shall also reimburse Agent for all reasonable, documented and
out-of-pocket legal (not to exceed one law firm for the arrangers and Agent and
one additional local counsel in each applicable foreign jurisdiction, if
reasonably requested by Agent), accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) syndication of
the Revolver Commitments and negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All legal, accounting
and consulting fees shall be charged to Borrower by Agent’s professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction). If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is reasonably determined that a higher Applicable Margin should
have applied to a period than was actually applied, then, following Agent’s
consultation with Borrower, the proper margin shall be applied retroactively and
Borrower shall immediately pay to Agent, for the Pro Rata benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrower under this Section shall be due on demand.


    






































-43-





--------------------------------------------------------------------------------





3.5.    Illegality.


If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Lender notifies Agent that the circumstances
giving rise to such determination no longer exist. Upon delivery of such notice,
Borrower shall prepay or, if applicable, convert all LIBOR Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.6.    Inability to Determine Rates.


If Required Lenders notify Agent for any reason in connection with a request for
a Borrowing of, or conversion to or continuation of, a LIBOR Loan that
(a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining LIBOR for the
requested Interest Period, or (c) LIBOR for the requested Interest Period does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain LIBOR Loans and utilization of the
LIBOR component (if affected) in determining Base Rate shall be suspended until
Agent (upon instruction by Required Lenders) withdraws such notice. Upon receipt
of such notice, Borrower may revoke any pending request for a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Loan.


3.7.    Increased Costs; Capital Adequacy.


3.7.1.    Change in Law.


If any Change in Law shall:


(a)    impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in calculating LIBOR) or Issuing Bank;
(b)    subject any Lender or Issuing Bank to any Tax with respect to any Loan,
Loan Document, Letter of Credit or participation in LC Obligations, or change
the basis of taxation of payments to such Lender or Issuing Bank in respect
thereof (in each case excluding Indemnified Taxes or Other Taxes which are
governed by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank, and, for the avoidance of
doubt, without duplication of Section 5.9); or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations or Commitment;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
-44-





--------------------------------------------------------------------------------





3.7.2.    Capital Adequacy.


If any Lender or Issuing Bank determines that any Change in Law affecting such
Lender or Issuing Bank or any Lending Office of such Lender or such Lender’s or
Issuing Bank’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s, Issuing Bank’s or holding company’s capital as a consequence of this
Agreement, or such Lender’s or Issuing Bank’s Commitments, Loans, Letters of
Credit or participations in LC Obligations, to a level below that which such
Lender, Issuing Bank or holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s, Issuing Bank’s and holding
company’s policies with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.


3.7.3.    Compensation.


Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrower shall not be required to compensate a
Lender or Issuing Bank for any increased costs incurred or reductions suffered
more than 120 days prior to the date that the Lender or Issuing Bank notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.8.    Mitigation.


If any Lender gives a notice under Section 3.5 or requests compensation under
Section 3.7, or if Borrower is required to pay additional amounts with respect
to a Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or unlawful. Borrower agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


3.9.    Funding Losses.


If for any reason (other than default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, (c) Borrower fails to
repay a LIBOR Loan when required hereunder, or (d) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan prior to the end of its
Interest Period pursuant to Section 12.10, then Borrower shall pay to Agent its
customary administrative charge and to each Lender all resulting losses and
expenses, and any loss or expense arising from liquidation or redeployment of
funds or from fees payable to terminate deposits of matching funds. Lenders
shall not be required to purchase Dollar deposits in any interbank or offshore
Dollar market to fund any LIBOR Loan, but the provisions hereof shall be deemed
to apply as if each Lender had purchased such deposits.


3.10.    Maximum Interest.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”). If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded
-45-





--------------------------------------------------------------------------------





to Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


SECTION 4.    LOAN ADMINISTRATION


4.1.    Manner of Borrowing and Funding Revolver Loans.


4.1.1.    Notice of Borrowing.


(a)    Whenever Borrower desires funding of a Borrowing of Revolver Loans,
Borrower shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 11:00 a.m. (Central Time) (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. (Central Time) shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable, shall specify
(1) the amount of the Borrowing, (2) the requested funding date (which must be a
Business Day), (3) whether the Borrowing is of Tranche A Revolver Loans or
Tranche B Revolver Loans; provided that such Borrowing shall be Tranche A
Revolver Loans unless the outstanding principal amount of Tranche B Revolver
Loans is less than the Tranche B Maximum Amount, in which case up to an amount
equal to the Tranche B Maximum Amount minus the outstanding principal amount of
Tranche B Revolver Loans of such Revolver Loans shall be Tranche B Revolver
Loans, and the remaining amount of such Revolver Loans shall be Tranche A
Revolver Loans, (4) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (5) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).
(b)    Unless payment is otherwise timely made by Borrower, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations, but excluding Obligations other than principal, interest, scheduled
fees and LC Obligations, which are being disputed in good faith by Borrower and
are not more than thirty (30) days past due) shall be deemed to be a request for
Base Rate Revolver Loans on the due date, in the amount of such Obligations;
provided that such Revolver Loans shall be Tranche A Revolver Loans unless the
outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans. The
proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations against any operating, investment or other account of Borrower
maintained with Agent or any of its Affiliates.
(c)    If Borrower establishes a controlled disbursement account with Agent or
any Affiliate of Agent, then the presentation for payment of any check, ACH or
electronic debit, or other payment item at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Revolver Loans
on the date of such presentation, in the amount of such payment item; provided
that such Revolver Loans shall be Tranche A Revolver Loans unless the
outstanding principal amount of Tranche B Revolver Loans is less than the
Tranche B Maximum Amount, in which case up to an amount equal to the Tranche B
Maximum Amount minus the outstanding principal amount of Tranche B Revolver
Loans of such Revolver Loans shall be Tranche B Revolver Loans, and the
remaining amount of such Revolver Loans shall be Tranche A Revolver Loans. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.
4.1.2.    Fundings by Lenders.


Each Tranche A Revolver Lender shall timely honor its Tranche A Revolver
Commitment by funding its Pro Rata share of each Borrowing of Tranche A Revolver
Loans that is properly requested hereunder. Each Tranche
-46-





--------------------------------------------------------------------------------





B Revolver Lender shall timely honor its Tranche B Revolver Commitment by
funding its Pro Rata share of each Borrowing of Tranche B Revolver Loans that is
properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing) by 12:00 noon (Central Time) on the proposed
funding date for Base Rate Loans or by 3:00 p.m. (Central Time) at least two
Business Days before any proposed funding of LIBOR Loans. Each Lender shall fund
to Agent such Lender’s Pro Rata share of the Borrowing to the account specified
by Agent in immediately available funds not later than 1:00 p.m. (Central Time)
on the requested funding date, unless Agent’s notice is received after the times
provided above, in which event Lender shall fund its Pro Rata share by 11:00
a.m. (Central Time) on the next Business Day. Subject to its receipt of such
amounts from Lenders, Agent shall disburse the proceeds of the Revolver Loans as
directed by Borrower. Unless Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrower. If a Lender’s share of any Borrowing or of any
settlement pursuant to Section 4.1.3(b) is not in fact received by Agent, then
Borrower agrees to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.


4.1.3.    Swingline Loans; Settlement.


(a)    Agent may, but shall not be obligated to, advance Swingline Loans to
Borrower, up to an aggregate outstanding amount of $100,000,000, unless the
funding is specifically required to be made by all applicable Revolver Lenders
hereunder. Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account. The obligation of Borrower to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.
(b)    To facilitate administration of the Revolver Loans, Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by Borrower) that settlement among them with respect to Swingline
Loans and other Revolver Loans may take place periodically on a date determined
from time to time by Agent, which shall occur at least once each week. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders; provided that Swingline
Loans shall be settled as Tranche A Revolver Loans unless the outstanding
principal amount of Tranche B Revolver Loans is less than the Tranche B Maximum
Amount, in which case up to an amount equal to the Tranche B Maximum Amount
minus the outstanding principal amount of Tranche B Revolver Loans of such
Revolver Loans shall be settled as Tranche B Revolver Loans, and the remaining
amount of such Revolver Loans shall be settled as Tranche A Revolver Loans.
Between settlement dates, Agent may in its discretion apply payments on Revolver
Loans to Swingline Loans, regardless of any designation by Borrower or any
provision herein to the contrary. Each Lender’s obligation to make settlements
with Agent is absolute and unconditional, without offset, counterclaim or other
defense, and whether or not the Commitments have terminated, an Overadvance
exists or the conditions in Section 6 are satisfied. If, due to an Insolvency
Proceeding with respect to Borrower or otherwise, any Swingline Loan may not be
settled among Revolver Lenders hereunder, then (i) each Tranche B Revolver
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan (in an aggregate principal amount not to exceed the
aggregate amount of the Tranche B Revolver Commitments minus the outstanding
principal amount of Tranche B Revolver Loans) and (ii) each Tranche A Revolver
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan to the extent not participated to the Tranche B
Revolver Lenders pursuant to the foregoing clause (i)and, in each case, such
Lenders shall transfer the amount of such participation to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
4.1.4.    Notices.


Borrower authorizes Agent and Lenders to extend, convert or continue Loans,
effect selections of interest rates, and transfer funds to or on behalf of
Borrower based on telephonic or e-mailed instructions. Borrower shall confirm
each such request by prompt delivery to Agent of a Notice of Borrowing or Notice
of Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the
-47-





--------------------------------------------------------------------------------





records of Agent and Lenders shall govern. Neither Agent nor any Lender shall
have any liability for any loss suffered by Borrower as a result of Agent or any
Lender acting upon its understanding of telephonic or e-mailed instructions from
a person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on Borrower’s behalf.
4.2.    Defaulting Lender.


4.2.1.    Reallocation of Pro Rata Share: Amendments.


For purposes of determining Lenders’ obligations to fund or participate in Loans
or Letters of Credit, Agent shall exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata shares; provided that no
Tranche A Revolver Lender shall be required to fund or participate in Tranche A
Revolver Loans or Letters of Credit in excess of its Tranche A Revolver
Commitment and no Tranche B Revolver Lender shall be required to fund or
participate in Tranche B Revolver Loans in excess of its Tranche B Revolver
Commitment. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
14.1.1(c).
4.2.2.    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrower hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are reallocated
to other Tranche A Revolver Lenders, fees attributable to such LC Obligations
under Section 3.2.2 shall be paid to such Tranche A Revolver Lenders. Agent
shall be paid all fees attributable to LC Obligations that are not reallocated.


4.2.3.    Cure. Borrower, Agent and, in the case of a Lender that is a Tranche A
Revolver Lender, Issuing Bank may agree in writing that a Lender is no longer a
Defaulting Lender. At such time, Pro Rata shares shall be reallocated without
exclusion of such Lender’s Commitments and Loans, and all outstanding Revolver
Loans, LC Obligations and other exposures under the Revolver Commitments shall
be reallocated among Lenders and settled by Agent (with appropriate payments by
the reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrower, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender.


4.3.    Number and Amount of LIBOR Loans; Determination of Rate.


For ease of administration, all LIBOR Revolver Loans having the same length and
beginning date of their Interest Periods shall be aggregated together, and such
Borrowings shall be allocated among Lenders on a Pro Rata basis. No more than 10
Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.
Upon determining LIBOR for any Interest Period requested by Borrower, Agent
shall promptly notify Borrower thereof by telephone or electronically and, if
requested by Borrower, shall confirm any telephonic notice in writing.
4.4.    [Reserved].


-48-





--------------------------------------------------------------------------------





4.5.    One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and shall be secured by Agent’s
Lien upon all Collateral.


4.6.    Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrower and each other Obligor contained in the Loan Documents shall survive
any termination, and Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, Agent shall not be
required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement reasonably
satisfactory to Agent, executed by Borrower and, to the extent requested by
Agent, any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; and (b) such
Cash Collateral as Agent, in its reasonable discretion, deems appropriate to
protect against such damages. Sections 2.3.1(c), 3.4, 3.7, 5.5, 5.9, 5.10, 12,
14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.


SECTION 5.    PAYMENTS


5.1.    General Payment Provisions. All payments of Obligations shall be made in
Dollars, and subject to Section 5.9, without offset, counterclaim or defense of
any kind, and in immediately available funds, not later than 11:00 a.m. (Central
Time) on the due date. Any payment after such time shall be deemed made on the
next Business Day. Borrower may, at the time of payment, specify to Agent the
Obligations to which such payment is to be applied, but Agent shall in all
events retain the right to apply such payment in such manner as Agent, subject
to the provisions hereof, may determine to be appropriate. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of a
LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9. Any prepayment of Loans shall be applied first to
Base Rate Loans and then to LIBOR Loans; provided, however, that as long as no
Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrower and Agent, be held by Agent as Cash Collateral and applied to such
Loans at the end of their Interest Periods.


5.2.    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium; provided that no prepayments of Tranche B Revolver Loans may be made
unless all outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized. If any Asset
Disposition includes the disposition of Accounts or Inventory, then Net Proceeds
equal to the greater of (a) the net book value of such Accounts and Inventory,
or (b) the reduction in the Aggregate Borrowing Base upon giving effect to such
disposition, shall be applied to repay the Revolver Loans in accordance with
Section 5.3; provided, in the case of any Permitted Asset Disposition, no such
repayment shall be required unless (and only to the extent that), upon giving
effect to such Permitted Asset Disposition (including the recalculation of the
Aggregate Borrowing Base, Tranche A Borrowing Base and Tranche B Borrowing
Base), (x) the sum of the unpaid balance of Tranche A Revolver Loans outstanding
would exceed the Aggregate Borrowing Base minus the Tranche B Borrowing Base or
(y) the sum of the unpaid balance of Tranche B Revolver Loans outstanding plus
the unpaid balance of Tranche A Revolver Loans outstanding would exceed the
Aggregate Borrowing Base. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrower shall, on the sooner of Agent’s demand or the first
Business Day after Borrower has knowledge thereof, repay the outstanding
Revolver Loans in an amount sufficient to reduce the principal balance of
Revolver Loans to the Aggregate Borrowing Base; provided that no repayments of
Tranche B Revolver Loans may be made unless all outstanding Tranche A Revolver
Loans have been repaid in full and all outstanding LC Obligations have been Cash
Collateralized.


-49-





--------------------------------------------------------------------------------





5.3.    Application of Certain Prepayments. Any prepayments required to be made
by Borrower in connection with Asset Dispositions pursuant to Section 5.2 shall
be applied as follows:


(a)    first, to all principal amounts owing to Agent on Swingline Loans and
Protective Advances;
(b)    second, to all principal amounts owing to Tranche A Revolver Lenders on
Tranche A Revolver Loans; and
(c)    third, to all principal amounts owing to Tranche B Revolver Lenders on
Tranche B Revolver Loans.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.
5.4.    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, within one Business Day
of demand in the case of LC Obligations and 10 days of demand for all other such
Obligations.


5.5.    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.


5.6.    Post-Default Allocation of Payments.


5.6.1    Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:


(a)    first, to all costs and expenses, including Extraordinary Expenses, owing
to Agent;
(b)    second, to all amounts owing to Agent on Swingline Loans and Protective
Advances;
(c)    third, to all amounts owing to Issuing Bank;
(d)    fourth, to all Obligations constituting fees on Tranche A Revolver Loans
and Tranche A Revolver Commitments;
(e)    fifth, to all Obligations constituting interest on Tranche A Revolver
Loans;
(f)    sixth, to Cash Collateralization of LC Obligations;




-50-





--------------------------------------------------------------------------------





(g)    seventh, to principal payments on Tranche A Revolver Loans and all
Noticed Hedges up to the amount of the Bank Product Reserve, including Cash
Collateralization of Noticed Hedges;
(h)    eighth, to all Obligations constituting fees on Tranche B Revolver Loans
and Tranche B Revolver Commitments;
(i)    ninth, to all Obligations constituting interest on Tranche B Revolver
Loans;
(j)    tenth, to principal payments on Tranche B Revolver Loans;
(k)    eleventh, to all other Noticed Hedges;
(l)    twelfth, to all other Secured Bank Product Obligations; and
(m)    last, to all other Obligations.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor. This
Section is not for the benefit of or enforceable by Borrower.
5.6.2.    Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).


5.7.    Application of Payments. During any Dominion Period, the ledger balance
in the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day. Borrower and each
Borrowing Base Guarantor irrevocably waives the right to direct the application
of any payments or Collateral proceeds during any Dominion Period, and agrees
that Agent shall have the continuing, exclusive right to apply and reapply such
amounts against the Obligations in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records; provided that such amounts
shall not be applied in repayment of Tranche B Revolver Loans unless all
outstanding Tranche A Revolver Loans have been repaid in full and all
outstanding LC Obligations have been Cash Collateralized. If, as a result of
Agent’s receipt of Payment Items or proceeds of Collateral, a credit balance
exists, the balance shall not accrue interest in favor of Borrower or any
Borrowing Base Guarantor and shall be made available to Borrower as long as no
Default or Event of Default exists.


















-51-





--------------------------------------------------------------------------------





5.8.    Loan Account; Account Stated.


5.8.1    Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower, and Borrower confirms that such arrangement
shall have no effect on its liability for the Obligations.


5.8.2.    Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.


5.9.    Taxes.


5.9.1.    Payments Free of Taxes. Any and all payments by any Obligor on account
of any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
Applicable Law. If Applicable Law requires any Obligor or Agent to withhold or
deduct any amounts on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities.


5.9.2.    Payment. Borrower shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Agent, or paid by Agent, any
Lender or Issuing Bank, with respect to any Obligations, Letters of Credit or
Loan Documents, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the calculations of such payment or
liability shall be delivered to Borrower by a Lender or Issuing Bank (with a
copy to Agent), or by Agent, and shall be conclusive absent manifest error. As
soon as practicable after any payment of Indemnified Taxes or Other Taxes by
Borrower to a relevant Governmental Authority, Borrower shall deliver to Agent a
receipt issued by the Governmental Authority evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.


5.9.3.    Refunds. If any Lender or Issuing Bank determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by Borrower pursuant to this Section 5.9, it shall promptly remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 5.9 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund) to such Borrower, net of all
out-of-pocket expense of such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of Lender or Issuing Bank, as the case may be, agrees promptly to return
such refund, plus any penalties, interest or other charges imposed on such party
by the relevant Governmental Authority, to such party in the event such party is
required to repay such refund to the relevant Governmental Authority. This
subsection shall not be construed to require any Lender or Issuing Bank, as the
case may be, to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.






-52-





--------------------------------------------------------------------------------





5.10.    Lender Tax Information.


5.10.1.    Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.


5.10.2.    Documentation. If Borrower is resident for tax purposes in the United
States,


(a) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Agent and Borrower two duly signed and
properly completed copies of IRS Form W-9 or such other documentation or
information prescribed by Applicable Law on or prior to the date on which such
Lender becomes a Lender hereunder, upon the expiration, obsolescence or
invalidity of any previously delivered form and after the occurrence of any
change in circumstance relating to the Lender requiring a change in the most
recent form previously delivered by it to Borrower (and from time to time
thereafter upon request by Agent or Borrower), in each case certifying that such
Lender is entitled to receive payments hereunder without deduction or
withholding of any United States federal backup withholding tax;
(b) if any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower (i) on or prior to the date on which such Lender becomes a
Lender hereunder, (ii) upon the expiration, obsolescence or invalidity of any
previously delivered form, and (iii) after the occurrence of any change in
circumstances relating to the Lender requiring a change in the most recent form
previously delivered by it to Borrower (and from time to time thereafter upon
request by Agent or Borrower, but only if such Foreign Lender is legally
entitled to do so), (a) two duly signed and properly completed copies of IRS
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party; (b) two duly signed and properly completed copies
of IRS Form W-8ECI; (c) two duly signed and properly completed copies of IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, two duly signed and properly completed copies
of IRS Form W-8BEN and a certificate showing such Foreign Lender is not (i) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10
percent shareholder” of any Obligor within the meaning of section 881(c)(3)(B)
of the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code; or (e) any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in withholding tax, together
with such supplementary documentation necessary to allow Agent and Borrower to
determine the withholding or deduction required to be made, including, if
applicable, any documentation necessary to prevent withholding under Sections
1471 or 1472 of the Code (as of the date hereof, and any regulations promulgated
thereunder and any interpretation or other guidance issued in connection
therewith); and
(c) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (c), "FATCA"
shall include any amendments made to FATCA after the date hereof.
5.10.3.    Lender Obligations. Each Lender and Issuing Bank shall promptly
notify Borrower and Agent of any change in circumstances that would change any
claimed tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrower and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred
-53-





--------------------------------------------------------------------------------





by or asserted against Borrower or Agent by any Governmental Authority due to
such Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency
in, any documentation required to be delivered by it pursuant to this Section.
Each Lender and Issuing Bank authorizes Agent to set off any amounts due to
Agent under this Section against any amounts payable to such Lender or Issuing
Bank under any Loan Document.


5.11.    Keepwell. Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.


SECTION 6.    CONDITIONS PRECEDENT


6.1.    Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrower hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:


(a)    Notes shall have been executed by Borrower and delivered to each Lender
that requests issuance of a Note at least one (1) Business Day prior to the
Closing Date. Each other Loan Document shall have been duly executed and
delivered to Agent by each of the signatories thereto.
(b)    Agent shall have received executed copies of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
(c)    Agent shall have received a certificate or certificates, in form and
substance reasonably satisfactory to it, from a knowledgeable Senior Officer or
the Treasurer of Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
(d)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person executing the Loan Documents. Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Obligor in writing.
(e)    Agent shall have received a written opinion of Weil, Gotshal & Manges
LLP, and Borrower’s general counsel or assistant general counsel, in form and
substance reasonably satisfactory to Agent.
(f)    Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.
-54-





--------------------------------------------------------------------------------





(g)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrower, together with, with respect to
property insurance in respect of property constituting Collateral and the
general and/or excess liability insurance on the Properties and business of
Borrower and its Subsidiaries, loss payable and additional insured endorsements
naming Agent as loss payee and additional insured, as applicable, all in
compliance with the Loan Documents.
(h)    Agent shall have (i) received financial projections of Borrower
evidencing Borrower’s ability to comply with the financial covenants set forth
herein on a pro forma basis, (ii) completed its business, financial and legal
due diligence of Obligors, in all cases, with results reasonably satisfactory to
Agent, and (iii) received a reasonably satisfactory appraisal of Borrower’s
Inventory. No material adverse change in the financial condition of any Obligor
or in the quality, quantity or value of any Collateral shall have occurred since
December 31, 2013.
(i)    Borrower shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
(j)    Agent shall have received a Borrowing Base Certificate prepared as of
January 1, 2014.
(k)     Agent shall have received an officer’s certificate certifying that
neither the execution or performance of the Loan Documents nor the incurrence of
any Obligations by Borrower violates the Existing 2018 Senior Secured Notes (as
defined in this Agreement as in effect on the Closing Date), the Existing 2019
Senior Notes, the Existing 2020 Senior Notes or the Existing 2022 Senior Notes
(or, in each case, the indenture executed in connection therewith).
(l)    Borrower shall have obtained all material Governmental Authority and
other third party consents and approvals as may be reasonably necessary or
appropriate to execute the Loan Documents and perform their obligations
hereunder and thereunder.
6.2.    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, unless the following conditions are satisfied:


(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
(b)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (without giving effect to any
materiality qualifier contained therein) on the date of, and upon giving effect
to, such funding, issuance or grant (except for representations and warranties
that expressly relate to an earlier date); and
(c)    With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.
Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information and documents as it reasonably deems appropriate
in connection therewith.
    








-55-





--------------------------------------------------------------------------------





6.3.    Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.


SECTION 7.    COLLATERAL


7.1.    Grant of Security Interest. To secure the prompt payment and performance
of all Obligations, each of Borrower and each Borrowing Base Guarantor hereby
grants to Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon all of the following Property of Borrower and each
Borrowing Base Guarantor, as applicable, whether now owned or hereafter
acquired, and wherever located:


(a)    all Inventory;
(b)    all Receivables;
(c)    all contracts for sale, lease, exchange or other disposition of
Inventory, whether or not performed and whether or not subject to termination
upon a contingency or at the option of any party thereto;
(d)    all Documents covering Inventory;
(e)    each Deposit Account (excluding the Concentration Account) in which
proceeds of Inventory or Receivables or other Collateral are deposited;
(f)    all trademarks, servicemarks, trade names and similar intangible property
owned or used by Borrower and each Borrowing Base Guarantor in its business,
together with the goodwill of the business symbolized thereby and all rights
relating thereto; provided that the rights of the Agent, on behalf of the
Lenders, shall be limited to the use of such Collateral to manufacture, process
and sell the Inventory;
(g)    all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of Borrower and
each Borrowing Base Guarantor pertaining to any of the Collateral; and
(h)    all other proceeds of the Collateral described in the foregoing clauses
(a) through (g).
    




























-56-





--------------------------------------------------------------------------------





7.2.    Lien on Deposit Accounts; Cash Collateral.


7.2.1.    Deposit Accounts. To further secure the prompt payment and performance
of all Obligations, Borrower and each Borrowing Base Guarantor hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all amounts constituting Collateral credited to any Deposit Account of
Borrower or any Borrowing Base Guarantor, as applicable, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. Each of Borrower and each Borrowing Base Guarantor authorizes and directs
each bank or other depository (during a Dominion Period) to deliver to Agent, on
a daily basis, all balances in each Deposit Account maintained by Borrower
and/or each such Borrowing Base Guarantor, as applicable, with such depository
for application to the Obligations then outstanding. Borrower and each Borrowing
Base Guarantor irrevocably appoints Agent as Borrower’s and each such Borrowing
Base Guarantor’s attorney-in-fact to collect such balances to the extent any
such delivery is not so made.


7.2.2    Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower and/or any
Borrowing Base Guarantor, and shall have no responsibility for any investment or
loss. Borrower and each Borrowing Base Guarantor hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in a Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral to the payment of any Obligations, in such order as
Agent may elect, as they become due and payable. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent.
Neither Borrower, any Borrowing Base Guarantor, nor any other Person claiming
through or on behalf of Borrower or any Borrowing Base Guarantor shall have any
right to any Cash Collateral, until Full Payment of all Obligations.


7.3.    [Reserved].


7.4.    Other Collateral. Borrower shall notify Agent on the same day Borrower
delivers a Borrowing Base Certificate under Section 8.1 in writing if, after the
Closing Date, Borrower or any Borrowing Base Guarantor obtains any interest in
any Collateral consisting of (i) Deposit Accounts, (ii) Intellectual Property,
(iii) Chattel Paper, (iv) Documents, (v) Instruments or (vi) Letter-of-Credit
Rights (with respect to each of (iii) through (vi), solely to the extent such
Collateral has an individual value of at least $5,000,000) and, upon Agent’s
reasonable request, shall promptly take such actions as Agent deems appropriate
to effect Agent’s duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver. If any Collateral is in the possession of a third party, at Agent’s
request, Borrower and each Borrowing Base Guarantor shall use commercially
reasonable efforts to obtain an acknowledgment that such third party holds the
Collateral for the benefit of Agent.


7.5.    No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower or any Borrowing Base
Guarantor relating to any Collateral. In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor.


7.6.    Further Assurances. Promptly upon request, Borrower and each Borrowing
Base Guarantor shall deliver such instruments, assignments, title certificates,
or other documents or agreements, and shall take such actions, as Agent
reasonably deems appropriate under Applicable Law to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Borrower and each Borrowing Base Guarantor authorize Agent to file
any financing statement that indicates the Collateral and ratifies any action
taken by Agent before the Closing Date (or with respect to any such Borrowing
Base Guarantor, before its joinder thereof to this Agreement) to effect or
perfect its Lien on any Collateral.








-57-





--------------------------------------------------------------------------------





SECTION 8.    COLLATERAL ADMINISTRATION


8.1.    Borrowing Base Certificates. By the 15th day of each month, Borrower
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a
Borrowing Base Certificate prepared as of the close of business of the previous
month, and, at any time that either (i) an Event of Default has occurred and is
continuing or (ii) Availability is less than the greater of (A) 12.5% of the
aggregate amount of Revolver Commitments at such time or (B) $150,000,000 and
until Availability exceeds the greater of (A) 12.5% of the aggregate amount of
Revolver Commitments at such time or (B) $150,000,000 for 30 consecutive days,
at such other times as Agent may reasonably request, but not more than weekly.
All calculations of Availability in any Borrowing Base Certificate shall
originally be made by Borrower and certified by a Senior Officer or the
Treasurer; provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
and (b) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves. In connection with the
delivery of the Borrowing Base Certificate, Borrower shall deliver a list of
third-party locations where Inventory is located (together with the amount of
Inventory at each such location) that is deemed “Eligible Inventory” in the
applicable Borrowing Base Certificate that is not otherwise subject to a Lien
Waiver.


8.2.    Administration of Accounts.


8.2.1.    Records and Schedules of Accounts. Borrower and each Borrowing Base
Guarantor shall keep accurate and complete records of their respective Accounts,
including all payments and collections thereon, and shall submit to Agent, on
such periodic basis as Agent may request, a sales and collections report, in
form reasonably satisfactory to Agent. Borrower shall also provide to Agent, on
or before the 15th day of each month, a detailed aged trial balance of all
Accounts owing to Borrower and each Borrowing Base Guarantor as of the end of
the preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If either (a) Accounts owing to Borrower and/or Borrowing Base Guarantors in an
aggregate face amount of $5,000,000 or more during a Dominion Period or (b)
Accounts owing to Borrower and/or Borrowing Base Guarantors of any one Account
Debtor in an aggregate face amount of $5,000,000 or more at any time, cease to
be Eligible Accounts, Borrower shall notify Agent of such occurrence promptly
(and in any event within five Business Days) after Borrower or any Borrowing
Base Guarantor has knowledge thereof.


8.2.2.    Taxes. If an Account of Borrower or any Borrowing Base Guarantor
includes a charge for any material, past due Taxes, Agent is authorized, in its
discretion, to pay the amount thereof to the proper Governmental Authority for
the account of Borrower or such Borrowing Base Guarantor, as applicable, and to
charge Borrower therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrower or any Borrowing
Base Guarantor or with respect to any Collateral.


8.2.3.    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent, Borrower or any Borrowing Base Guarantor, to verify the
validity, amount or any other matter relating to any Accounts of Borrower or any
Borrowing Base Guarantor by mail, telephone or otherwise. Borrower and each
Borrowing Base Guarantor shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.


8.2.4.    Maintenance of Dominion Account. Borrower and each Borrowing Base
Guarantor shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Agent. Borrower and each Borrowing Base
Guarantor shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, to the extent required by Agent, waiving offset rights of
such servicer or bank against any funds in the lockbox


-58-





--------------------------------------------------------------------------------





or Dominion Account, except offset rights for customary administrative charges.
Neither Agent nor Lenders assume any responsibility to Borrower or any Borrowing
Base Guarantor for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any Payment Items
accepted by any bank.


8.2.5.    Proceeds of Collateral. Borrower and each Borrowing Base Guarantor
shall request in writing and otherwise take all necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account). If
Borrower, any Borrowing Base Guarantor or any of their Subsidiaries receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.


8.3.    Administration of Inventory.


8.3.1.    Records and Reports of Inventory. Borrower and each Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions, and Borrower shall submit to Agent
inventory reports in form reasonably satisfactory to Agent, on such periodic
basis as Agent may reasonably request. Borrower and each Borrowing Base
Guarantor shall conduct a physical inventory at least once per calendar year
(and on a more frequent basis if requested by Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count.


8.3.2.    Returns of Inventory. Neither Borrower nor any Borrowing Base
Guarantor shall return any Inventory to a supplier, vendor or other Person,
whether for cash, credit or otherwise, unless (a) such return is in the Ordinary
Course of Business; (b) no Default, Event of Default or Overadvance exists or
would result therefrom; (c) Agent is promptly notified if the aggregate Value of
all Inventory returned in any month exceeds $1,000,000; and (d) any payment
received by Borrower or any Borrowing Base Guarantor, as applicable, for a
return is promptly remitted to Agent for application to the Obligations.


8.3.3.    Acquisition, Sale and Maintenance. Borrower and each Borrowing Base
Guarantor shall take all steps to assure that all Inventory is produced by
Borrower and each Borrowing Base Guarantor in accordance with all material
requirements of Applicable Law, including the FLSA. Neither Borrower nor any
Borrowing Base Guarantor shall sell any Inventory that is included in the
definition of Eligible Inventory on consignment or approval or any other basis
under which the customer may return or require Borrower or any such Borrowing
Base Guarantor to repurchase such Inventory. Borrower and each Borrowing Base
Guarantor shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all material requirements of Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases
and except in the case of a bona fide dispute) at all locations where any
Collateral is located.


8.4.    [Reserved].


























-59-





--------------------------------------------------------------------------------





8.5.    Administration of Deposit Accounts. Borrower and each Borrowing Base
Guarantor shall maintain Bank of America and other Lenders as Borrower’s and
each Borrowing Base Guarantor’s principal depository banks, including for the
maintenance of operating and deposit accounts, lockbox administration, funds
transfer and information reporting service, in each case, to the extent related
to the credit facility contemplated hereunder. The list of Deposit Accounts
delivered in writing to Agent prior to the Closing Date (the “Deposit Account
List”) sets forth all Deposit Accounts maintained by Borrower and each Borrowing
Base Guarantor, including all Dominion Accounts, as of the date hereof. Borrower
and each Borrowing Base Guarantor shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than (i) an account
exclusively used for payroll, trust purposes, petty cash, payroll taxes or
employee benefits, (ii) an account containing not more than $10,000 at any time,
(iii) an account that does not contain proceeds of Collateral or (iv) the
Concentration Account). Borrower and/or each Borrowing Base Guarantor, as
applicable, shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than Agent) to have control over such Deposit
Account constituting Collateral or any Property deposited therein. Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and
shall deliver to Agent an updated Deposit Account List at the time of such
notification.


8.6.    General Provisions.


8.6.1.    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrower and each Borrowing
Base Guarantor at their applicable business locations set forth in Schedule
8.6.1, except that Borrower and each Borrowing Base Guarantor may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States.


8.6.2.    Insurance of Collateral; Condemnation Proceeds.


(a)    Without limiting the provisions set forth in Section 10.1.7, Borrower and
each Borrowing Base Guarantor will maintain or cause to be maintained
replacement value property insurance (including business interruption insurance)
on the Collateral under such policies of insurance, with such insurance
companies (including captive insurers reasonably acceptable to Agent), in such
amounts (including after giving effect to self insurance reasonably acceptable
to Agent), with such deductibles, and covering such risks as are at all times
reasonably satisfactory to the Agent. Each policy of insurance on the Collateral
shall contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to the Agent, that names the Agent for the benefit of the
Lenders as the loss payee thereunder for any covered loss and shall endeavor to
provide at least thirty (30) days prior written notice to the Agent of any
cancellation of such policy. In addition, Borrower shall give at least thirty
(30) days prior written notice to the Agent of any material reduction in
coverage or cancellation of the policies of insurance described in the preceding
sentence.
(b)    Any proceeds of insurance (including, without limitation, proceeds from
business interruption insurance and excluding proceeds from workers’
compensation or D&O insurance) solely to the extent attributable to the
Collateral and any awards arising from condemnation solely to the extent
attributable to the Collateral shall be paid to Agent. Any such proceeds or
awards that relate to Collateral shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding and thereafter paid to
Borrower and/or Borrowing Base Guarantor, as applicable, or in accordance with
applicable law.
8.6.3.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower and Borrowing Base
Guarantors. Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrower’s and/or Borrowing Base Guarantor’s sole risk, as
applicable.


-60-





--------------------------------------------------------------------------------





8.6.4.    Defense of Title to Collateral. Borrower and Borrowing Base Guarantors
shall at all times take all reasonable actions to defend their title to
Collateral and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.


8.7.    Power of Attorney. Borrower and each Borrowing Base Guarantor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as Borrower’s and each such Borrowing Base Guarantor’s true and lawful attorney
(and agent-in-fact) for the purposes provided in this Section. Agent, or Agent’s
designee, may, without notice and in any of its, Borrower’s or any such
Borrowing Base Guarantor’s name, but at the cost and expense of Borrower and/or
such Borrowing Base Guarantor:


(a)    Endorse Borrower’s and/or any Borrowing Base Guarantor’s name, as
applicable, on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into Agent’s possession or control; and
(b)    During an Event of Default which is continuing, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts, by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
reasonably deems advisable; (iv) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign Borrower’s and/or any
Borrowing Base Guarantor’s name, as applicable, to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to Borrower and/or any Borrowing Base Guarantor, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) sign its name to verifications
of Accounts and notices to Account Debtors; (ix) use information contained in
any data processing, electronic or information systems relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be reasonably necessary in Agent’s determination or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which Borrower and/or any Borrowing Base Guarantor is a
beneficiary; and (xii) take all other actions as Agent deems reasonably
appropriate to fulfill Borrower’s and/or any Borrowing Base Guarantor’s
obligations under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES


9.1.    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each of Borrower and each Borrowing Base Guarantor represents
and warrants that:


9.1.1    Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.


9.1.2.    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform the Loan Documents to which it is party. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor, except, as set forth solely in clause (c), as could not
reasonably be expected to have a Material Adverse Effect.


-61-





--------------------------------------------------------------------------------





9.1.3    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.


9.1.4.    Capital Structure. As of the First Amendment Effective Date, Schedule
9.1.4 shows, for Borrower and each Subsidiary, its name, its jurisdiction of
organization, its authorized and issued Equity Interests (with respect to
Obligors) and the holders of its Equity Interests. Holdings has good title to
its Equity Interest in Borrower and Borrower has good title to its Equity
Interests in Subsidiaries, in each case subject only to Agent’s Lien, and all
such Equity Interests are duly issued, fully paid and non-assessable. There are
no outstanding options to purchase, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to any Equity Interests of Borrower or any Obligor.


9.1.5.    Corporate Names; Locations. During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, neither Borrower nor any
Guarantor has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger or combination, or has acquired
any substantial part of the assets of any Person. As of the Closing Date, the
chief executive offices and other places of business of Borrower and each
Guarantor are shown on Schedule 8.6.1. During the five years preceding the
Closing Date, neither Borrower nor any Guarantor has had any other office or
place of business.


9.1.6.    Title to Properties; Priority of Liens. Each of Borrower and each
Material Subsidiary has good and marketable title to (or valid leasehold
interests in) all of its Real Estate, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or Lenders, in each case free of Liens except Permitted Liens. Each of
Borrower and each Material Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens. All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.


9.1.7.    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower and/or any
Borrowing Base Guarantor, as applicable, with respect thereto. Each of Borrower
and each Borrowing Base Guarantor warrants, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:


(a)    it is genuine and in all material respects what it purports to be, and is
not evidenced by a judgment;
(b)    it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
(d)    it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(e)    no purchase order, agreement, document or Applicable Law validly
restricts assignment of the Account to Agent, and the applicable Borrower and/or
Borrowing Base Guarantor, as applicable, is the sole payee or remittance party
shown on the invoice;




-62-





--------------------------------------------------------------------------------





(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
(g)    to Borrower’s and each Borrowing Base Guarantor’s actual knowledge, (i)
there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s and/or Borrowing Base Guarantor’s, as applicable,
customary credit standards, is Solvent (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), is not contemplating or
subject to an Insolvency Proceeding (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.
9.1.8.    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
Holdings, Borrower and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
in all material respects, the financial positions and results of operations of
Holdings, Borrower and Subsidiaries at the dates and for the periods indicated.
All projections delivered from time to time to Agent and Lenders have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since December 31, 2013, there has been no change in
the condition, financial or otherwise, of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. Borrower and its Subsidiaries are Solvent
on a consolidated basis.


9.1.9.    Surety Obligations. Neither Borrower nor any Material Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.


9.1.10.    Taxes. Each of Holdings, Borrower and each Subsidiary has filed all
material federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.


9.1.11.    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.


9.1.12.    Intellectual Property. Each of Borrower and each Material Subsidiary
owns or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others, except as
could not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to Borrower’s or any Borrowing Base Guarantor’s knowledge,
threatened Intellectual Property Claim with respect to Borrower, any Material
Subsidiary or any of their Property (including any Intellectual Property) except
as could not reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 9.1.12, neither Borrower, any Borrowing Base Guarantor,
nor any other Material Subsidiary as of the date hereof pays or owes any Royalty
or other compensation to any Person with respect to any Intellectual Property.
All material Intellectual Property owned, used or licensed by, or otherwise
subject to any interests of, Borrower or any Subsidiary as of the date hereof is
shown on Schedule 9.1.12. As of the date hereof, the manufacturing, marketing,
distribution or disposition of Inventory is not subject to any Licenses (except
ordinary course software Licenses).


        




-63-





--------------------------------------------------------------------------------





9.1.13.    Governmental Approvals. Each of Borrower and each Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrower and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.


9.1.14.    Compliance with Laws. Each of Holdings, Borrower and each Material
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all material respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders of material
noncompliance issued to Borrower or any Material Subsidiary under any Applicable
Law. No Inventory has been produced in violation of any material provisions of
the FLSA.


9.1.15.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15, none of Holding’s, Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any Environmental Release that could reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 9.1.15, neither
Holdings, Borrower nor any Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 9.1.15, none of Holdings, Borrower or any Subsidiary has
any liability with respect to any Environmental Release or under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.


9.1.16.    Burdensome Contracts. None of Holdings, Borrower or any Subsidiary is
a party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. None of Holdings,
Borrower or any Subsidiary is party or subject to any Restrictive Agreement,
except (i) as shown on Schedule 9.1.16, none of which prohibit the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder or (ii) as otherwise permitted by Section 10.2.14.


9.1.17.    Litigation. Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to Borrower’s or any Borrowing Base
Guarantor’s actual knowledge, threatened against Holdings, Borrower or any
Subsidiary, or any of their businesses, operations, Properties, prospects or
conditions, that (a) relate to any Loan Documents or transactions contemplated
thereby; or (b) could reasonably be expected to have a Material Adverse Effect.
None of Holdings, Borrower or any Subsidiary is in default with respect to any
material order, injunction or judgment of any Governmental Authority.


9.1.18.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. None of Holdings, Borrower or any
Material Subsidiary is in default under any Material Contract which default
could reasonably be expected to have a Material Adverse Effect.


9.1.19.    ERISA. Except as disclosed on Schedule 9.1.19:


(a)    Each Plan is in compliance in all respects with the applicable provisions
of ERISA, the Code, and other federal and state laws, except, in each case,
where non-compliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrower and all Borrowing Base Guarantors, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
where failure to obtain such qualification could not reasonably be expected to
have a Material Adverse Effect.


-64-





--------------------------------------------------------------------------------





(b)    There are no pending or, to the knowledge of Borrower and all Borrowing
Base Guarantors, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; and
(ii) as of the most recent valuation date for any Pension Plan, there is no
Unfunded Pension Liability, individually or in the aggregate for all Pension
Plans, which could reasonably be expected to result in a Material Adverse
Effect.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where such failure to make such contributions could not
reasonably be expected to result in a Material Adverse Effect; and (ii) it has
been registered as required and has been maintained in good standing with
applicable regulatory authorities, except where such failure to register or
maintain such good standing could not reasonably be expected to result in a
Material Adverse Effect.
9.1.20.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Material Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Borrower or any Material Subsidiary, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. There exists no
condition or circumstance that could reasonably be expected to impair the
ability of Holdings, Borrower or any Material Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.


9.1.21.    Labor Relations. As of the Closing Date, except as described on
Schedule 9.1.21, there are no grievances, disputes or controversies with any
union or other organization of Holding’s, Borrower’s or Subsidiary’s employees,
or, to Borrower’s and all Borrowing Base Guarantors’ knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining, in each
case, which could reasonably be expected to result in a Material Adverse Effect.


9.1.22.    Payable Practices. Neither Borrower nor any Material Subsidiary has
made any material change in its historical accounts payable practices from those
in effect on the Closing Date.


9.1.23.    Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.


9.1.24.    Margin Stock. None of Holdings, any Borrower or any Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
Loan proceeds or Letters of Credit will be used by Borrower to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.


9.1.25.    Anti-Corruption Laws and Sanctions. Each of Borrower and each
Subsidiary has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and each Subsidiary, and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each of Borrower and each Subsidiary, and their
respective officers and employees and, to the knowledge of Borrower and each
Subsidiary, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No
Borrower or Subsidiary or any of their respective directors, officers or
employees, or, to the knowledge of any Borrower or any Subsidiary, any agent of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
proceeds of Revolver Loans or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the


-65-





--------------------------------------------------------------------------------





other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.
No Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.


9.2.    Complete Disclosure. The Loan Documents taken as a whole do not contain
any untrue statement of a material fact, nor fail to disclose any material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances in which such statements were made. There is no fact
or circumstance that any Obligor has failed to disclose to Agent in writing that
to Borrower’s and all Borrowing Base Guarantors’ knowledge could reasonably be
expected to have a Material Adverse Effect.


SECTION 10.     COVENANTS AND CONTINUING AGREEMENTS


10.1.    Affirmative Covenants. Until Full Payment of the Obligations, Borrower
shall, and shall cause each Subsidiary to:


10.1.1.    Inspections; Appraisals.


(a)    Permit Agent from time to time, (but no more than once per fiscal quarter
at Borrower’s expense, except during the continuance of an Event of Default),
subject to reasonable notice and normal business hours, to visit and inspect the
Properties of Borrower or any Subsidiary, inspect, audit and make extracts from
Borrower’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants Borrower’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to Borrower or any
Borrowing Base Guarantor to make any inspection, nor to share any results of any
inspection, appraisal or report with Borrower or any Borrowing Base Guarantor.
Borrower and each Borrowing Base Guarantor acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
neither Borrower nor any Borrowing Base Guarantor shall be entitled to rely upon
them.
(b)    Reimburse Agent for all reasonable and documented charges, costs and
expenses of Agent in connection with (i) examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate;
and (ii) appraisals of Inventory; provided, however, that absent the occurrence
and continuance of an Event of Default, (a) field examinations shall not be
undertaken more than once in each Fiscal Year except (x) if (i) Availability (A)
falls below the greater of 70% of the aggregate Revolver Commitments at such
time and $900,000,000 and (B) is greater than or equal to the greater of 17.5%
of the aggregate Revolver Commitments at such time and $200,000,000 and (ii)
more than 180 days have elapsed since the date of the last field examination,
then an additional field examination may be undertaken or (y) if (i)
Availability falls below the greater of 17.5% of the aggregate Revolver
Commitments at such time and $200,000,000 and (ii) more than 120 days have
elapsed since the date of the last field examination, then an additional field
examination may be undertaken and (b) appraisals and other audits of Collateral
shall not be undertaken more than (x) twice in each Fiscal Year during which a
Dominion Period has not occurred and (y) three times in each Fiscal Year during
which a Dominion Period has occurred. Subject to and without limiting the
foregoing, Borrower specifically agrees to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any field
examinations, and shall pay the standard charges of Agent’s internal appraisal
group as well as the charges of any third party used for such purposes. This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.
10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:








-66-





--------------------------------------------------------------------------------





(a)    as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Holdings, Borrower and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by a firm
of independent certified public accountants of recognized standing selected by
Borrower and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
reasonably acceptable to Agent;
(b)    as soon as available, and in any event (i) within 30 days after the end
of each Fiscal Quarter (but within 45 days after the last Fiscal Quarter in a
Fiscal Year) and (ii) at all times during a Dominion Period, within 30 days
after the end of each month (but within 45 days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter or month
and the related statements of income and cash flow for such month or Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Holdings, Borrower and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or Treasurer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month or Fiscal Quarter, as applicable, and period, subject
to normal year‑end adjustments and the absence of footnotes;
(c)    concurrently with the delivery of the financial statements as of the end
of each month under clause (b) above, a reconciliation of Eligible Inventory and
Eligible Accounts from the Aggregate Borrowing Base then in effect to the
general ledger or other source document to such financial statements;
(d)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
or Treasurer of Borrower;
(e)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrower and/or any Borrowing Base Guarantor by its accountants in connection
with such financial statements;
(f)    not later than 45 days after the end of each Fiscal Year, projections of
Borrower’s consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, quarter by quarter;
(g)    at Agent’s reasonable request, a listing of Borrower’s and each Borrowing
Base Guarantor’s trade payables, specifying the trade creditor and balance due,
and a detailed trade payable aging, all in form reasonably satisfactory to
Agent;
(h)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower or any Borrowing Base
Guarantor has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that Borrower or any Borrowing Base Guarantor files with the Securities and
Exchange Commission or any other Governmental Authority, or any securities
exchange; and copies of any press releases or other statements made available by
Borrower or any Borrowing Base Guarantor to the public concerning material
changes to or developments in the business of Borrower or any Borrowing Base
Guarantor;
(i)    promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with each Plan; and
(j)    such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.


-67-





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 10.1.2 may be satisfied by furnishing Borrower’s (or any direct or
indirect parent thereof, as applicable) Form 10-K or 10-Q, as applicable, filed
with the Securities and Exchange Commission or any successor thereto to Agent
and the Lenders.
10.1.3.    Notices. Notify Agent and Lenders in writing, promptly after
Borrower’s or any Borrowing Base Guarantor’s obtaining knowledge thereof, of any
of the following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if the
foregoing could reasonably be expected to have a Material Adverse Effect; (b)
any pending or threatened (in writing) labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any default under or termination
of a Material Contract; (d) the existence of any Default or Event of Default;
(e) any judgment in an amount exceeding $25,000,000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could be reasonably
expected to have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor, if any such Environmental Release could
reasonably be expected to have a Material Adverse Effect; or receipt of any
Environmental Notice, if receipt of such Environmental Notice could reasonably
be expected to have a Material Adverse Effect; (i) the occurrence of any ERISA
Event that could reasonably be expected to have a Material Adverse Effect; or
(j) the discharge of or any withdrawal or resignation by Borrower’s independent
accountants.


10.1.4.    Landlord and Storage Agreements. Upon reasonable request, provide
Agent with copies of all existing agreements, and promptly after execution
thereof provide Agent with copies of all agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral is kept.


10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to take appropriate action to
remediate, such Environmental Release, whether or not directed to do so by any
Governmental Authority. Maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower and each Subsidiary and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.


10.1.6.    Taxes. Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.


10.1.7.    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with financially sound and reputable
insurers (including captive insurers) reasonably satisfactory to Agent, with
respect to the Properties and business of Borrower and Subsidiaries of such
type, in such amounts (including after giving effect to self insurance) (such
amounts to be reasonably acceptable to Agent), and with such coverages and
deductibles as are customary for companies similarly situated. Unless Agent
shall agree otherwise, each general liability and/or excess liability policy
shall include Agent as additional insured, as appropriate, and state that the
applicable insurer will endeavor to provide 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.


        






-68-





--------------------------------------------------------------------------------





10.1.8.    Licenses. Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Holdings, Borrower and Subsidiaries in full force and
effect except, solely in the case of Licenses affecting Property that is not
Collateral, to the extent the failure to maintain such License would not result
in a Material Adverse Effect; promptly notify Agent of any proposed modification
to any such License, or entry into any new License, in each case at least 30
days prior to its effective date; pay all Royalties when due; and notify Agent
of any default or breach asserted by any Person to have occurred under any
License.


10.1.9.    Future Subsidiaries. Promptly notify Agent (a) upon any Person
becoming a Subsidiary (or becoming a Material Subsidiary which was previously an
Immaterial Subsidiary) and (b) if any Wholly-Owned Domestic Subsidiary which is
a Material Subsidiary of Borrower (or designated as a Material Subsidiary by
Borrower in writing to the Agent) incurs or guarantees (i) Debt (other than (A)
intercompany Debt owed to the Borrower or a Subsidiary Guarantor and (B) Debt
incurred or assumed by such Domestic Subsidiary pursuant to Section 10.2.1(f) or
10.2.1(j)) in excess of $50,000,000 in the aggregate or (ii) the Existing Senior
Notes, and cause such Wholly-Owned Domestic Subsidiary referred to in this
clause (b), within ten (10) Business Days, to guaranty the Obligations by its
execution and delivery to Agent of a Guaranty.


10.1.10.     Additional Borrowers and Borrowing Base Guarantors. Upon the
request of Borrower, each of AK Tube and Mountain State Carbon may be added as a
Borrowing Base Guarantor, and upon the request of Borrower with the consent of
Agent and the Required Lenders, any other Wholly-Owned Domestic Subsidiary may
be added as a “Borrower” or a Borrowing Base Guarantor hereunder, in each case
effective upon the execution and delivery to Agent by AK Tube, Mountain State
Carbon or such Domestic Subsidiary, as applicable, of a joinder agreement to
this Agreement and any other Security Documents, amendments and documents as
reasonably required by Agent to accommodate AK Tube, Mountain State Carbon or
such Domestic Subsidiary, as applicable, becoming a Borrower or Borrowing Base
Guarantor, as applicable, it being understood that (a) the Lenders hereby
consent to Agent, on the Lenders’ behalf, entering into any amendments to this
Agreement and any other Security Documents necessary or reasonably desired by
Agent to effectuate the joinder of each of AK Tube and Mountain State Carbon to
this Agreement as a Borrowing Base Guarantor, (b) any amendments (other than
those described in clause (a) above) shall be made with the consent of the
Required Lenders (notwithstanding any other provision hereof) and (c) Borrower
and Agent may agree to include Inventory and Receivables of such Domestic
Subsidiary in the Borrowing Base subject to (i) Agent’s receipt and reasonable
satisfaction with an appraisal and field examination with respect thereto and
(ii) such Domestic Subsidiary’s grant of Liens in favor of Agent, for the
benefit of the Secured Parties, on the same categories of its assets as comprise
the existing Collateral.


    
































-69-





--------------------------------------------------------------------------------





10.2.    Negative Covenants. Until Full Payment of the Obligations, Borrower
shall not, and shall cause Holdings and each Subsidiary not to:


10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:


(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    [Intentionally Omitted];
(e)    Bank Product Debt and Debt pursuant to Hedging Agreements permitted under
Section 10.2.15;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by Borrower or any Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, in an aggregate principal amount not to exceed $150,000,000 at
any time outstanding;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    Existing Senior Debt;
(j)    Debt, not secured by Collateral, incurred or assumed in connection with
any acquisition of a Person not constituting a Restricted Investment, and a
Person that becomes a direct or indirect Wholly-Owned Subsidiary as a result of
any acquisition not constituting a Restricted Investment may remain liable with
respect to such Debt existing on the date of such acquisition; provided that
Debt owed by a Person that becomes a Subsidiary and remains liable with respect
to any Debt (after giving effect to the transaction that caused it to become a
Subsidiary) shall be treated as having incurred or assumed such Debt at the time
such Person becomes a Subsidiary; provided; further, that the aggregate
principal amount of all such Debt incurred or assumed prior to the termination
of the Commitments and Full Payment shall not exceed $550,000,000;
(k)    Debt of Foreign Subsidiaries in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding;
(l)    Debt of Immaterial Subsidiaries in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding;
(m)    Debt incurred pursuant to any intercompany loan permitted under
Section 10.2.7; provided that, to the extent such intercompany loan is made to
Borrower or any Guarantor, such Debt is subordinated to the Obligations on terms
acceptable to Agent;
(n)    Debt described on Schedule 10.2.1;
(o)    Debt which may be deemed to exist as a result of the existence of any
worker’s compensation claims, self-insurance obligations, guaranties,
performance, surety, statutory, appeal, custom bonds or similar obligations
incurred in the Ordinary Course of Business;


-70-





--------------------------------------------------------------------------------





(p)    Debt in respect of netting services and overdraft protections in
connection with Deposit Accounts in the Ordinary Course of Business;
(q)    Debt incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course;
(r)    Debt that is not included in any of the other clauses of this Section, is
not secured by a Lien and does not amortize or mature prior to 6 months after
the Revolver Termination Date, so long as no Default exists or would result
therefrom;
(s)    Debt incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, in connection with Permitted Asset Investments or
permitted dispositions of any business, asset or Subsidiary of Borrower or any
of its Subsidiaries;
(t)    guaranties in the Ordinary Course of Business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;
(u)    guaranties by Borrower of Debt or other obligations of a Subsidiary or
guaranties by a Subsidiary of Borrower of Debt or other obligations of Borrower
or a Subsidiary with respect, in each case, to Debt otherwise (i) permitted to
be incurred pursuant to this Section 10.2.1, or other obligations not prohibited
hereunder, (ii) subordinated to the Obligations on terms acceptable to Agent,
and (iii) that would not constitute a Restricted Investment; and
(v)    other Debt in an aggregate principal amount not to exceed $1,700,000,000
at any time outstanding.
10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any
Property, except the following (collectively, “Permitted Liens”):


(a)    Liens in favor of Agent;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes not yet due or being Properly Contested;
(d)    statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of Borrower or any Subsidiary;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (except those
relating to Debt), statutory obligations and other similar obligations, or
arising as a result of progress payments under government contracts, as long as
such Liens are at all times junior to Agent’s Liens;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against Borrower
or any Subsidiary, or any Property of Borrower or any Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;




-71-





--------------------------------------------------------------------------------





(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
(j)    existing Liens shown on Schedule 10.2.2;
(k)    Liens securing industrial revenue or pollution control bonds issued by
Borrower; provided, however, that (a) the aggregate principal amount of Debt
secured by such Liens shall not exceed the lesser of cost or fair market value,
as determined in good faith by the board of directors or other governing body of
Borrower, of the assets or property so financed, and (b) such Liens shall not
encumber any property or assets of Borrower or any Subsidiaries other than the
assets or property so financed;
(l)    Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
Ordinary Course of Business;
(m)    any interest or title of a lessor or sublessor under any lease permitted
hereunder;
(n)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement permitted hereunder;
(o)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the Ordinary Course of Business;
(p)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property not materially detracting from the value of such real property;
(q)    licenses of patents, trademarks and other intellectual property rights
granted by Borrower or any of its Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;
(r)    Liens incurred in the Ordinary Course of Business on deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of Debt);
(s)    Liens in favor of customs and revenue authorities arising as a matter of
law and in the Ordinary Course of Business to secure payment of customs duties
in connection with the importation of goods;
(t)     Liens (other than Liens on Collateral) securing the Existing 2023 Senior
Secured Notes so long as any such Liens are subject to (x) that certain
Collateral Access Agreement, dated as of June 20, 2016, between the Agent and
U.S. Bank National Association, as collateral agent for the holders of the
Non-ABL Secured Obligations (as defined therein), and acknowledged and agreed to
by the Borrower, Holdings, AK Tube and AK Properties or (y) any other
intercreditor agreement or access agreement in form and substance reasonably
acceptable to Agent;
(u) Liens securing Refinancing Debt permitted under Section 10.2.1(h), as
applicable (to the extent such Liens comply with the applicable Refinancing
Conditions); provided, that to the extent the Liens securing the Debt extended,
renewed or refinanced by such Refinancing Debt are subject to an intercreditor
agreement or access agreement (each, an “Existing Access Agreement”) in favor of
the Agent, then such Liens securing such Refinancing Debt shall be subject to an
intercreditor agreement or access agreement in form and substance substantially
the same as such Existing Access Agreement or otherwise reasonably acceptable to
Agent; and
-72-





--------------------------------------------------------------------------------





(v)    other Liens (i) on assets of Borrower or any Guarantor (other than Liens
on Collateral) securing Debt in an aggregate principal amount not to exceed
$650,000,000 at any time outstanding so long as any such Liens shall be subject
to an intercreditor agreement or access agreement, in form and substance
reasonably acceptable to Agent, (ii) on assets of any Subsidiary of Borrower
which is not an Obligor to the extent such Liens secure Debt of such Subsidiary
that is permitted under Section 10.2.1 hereof or (iii) on Equity Interests in
joint ventures.
10.2.3.    [Reserved].


10.2.4.    Distributions. Declare or make any Distributions; provided that
Borrower may, so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, make Distributions to Holdings and (as
applicable) Holdings may make Distributions (i) (A) in an aggregate amount not
to exceed $10,000,000 in any Fiscal Year, to the extent necessary to permit
Holdings to pay general administrative costs and expenses, (B) to the extent
necessary to permit Holdings to discharge, to the extent attributable to
Holding’s ownership of Borrower and its Subsidiaries, the federal consolidated
tax liabilities and any state or local tax liabilities of Holdings and its
Subsidiaries, in each case so long as Holdings applies the amount of any such
Distribution for such purpose and (C) to permit Holdings to pay dividends in
respect of its common stock in an amount not to exceed $12,000,000 in any Fiscal
Year and (ii) so that Holdings may make Distributions for any purpose not
otherwise prohibited under applicable law or the Loan Documents, so long as on
the date of declaration of such Distribution (after giving pro forma effect
thereto) either (A) Availability exceeds the greater of (x) 22.5% of the
aggregate amount of the Revolver Commitments at such time and (y) $300,000,000
or (B) (x) Availability exceeds the greater of (I) 17.5% of the aggregate
Revolver Commitments at such time and (II) $200,000,000 and (y) the Fixed Charge
Coverage Ratio as of the most recently ended Fiscal Quarter ended at least
thirty days prior to the date of determination is at least 1.00:1.00.


10.2.5.    Restricted Investments. Make any Restricted Investment.


10.2.6.    Disposition of Assets. Make any Asset Disposition, except (a) a
Permitted Asset Disposition, (b) disposition of Equipment that (i) is surplus,
worn, damaged or obsolete or (ii) that does not constitute all or substantially
all of the Equipment of Borrower or any Borrowing Base Guarantor and could not
reasonably be expected to have a Material Adverse Effect, or (c) a transfer of
Property by a Subsidiary or Obligor to Borrower or another Obligor.


10.2.7.    Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) as long as no
Default or Event of Default exists before or after giving effect thereto, any
loans that do not constitute Restricted Investments; provided, however, that any
such loans made to Borrower or any other Obligor shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Agent; (e) loans that
could otherwise be made as a distribution under Section 10.2.4; provided,
however, that any such loans made to Borrower or any Borrowing Base Guarantor
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Agent; and (f) advances or loans, each evidenced by promissory notes, to
officers, directors or employees (i) for the purchase by such officers,
directors or employees of Equity Interests of Holdings pursuant to a stock
ownership or purchase plan or compensation plan, in each case, to the extent
permitted by Applicable Law in an amount not to exceed $1,000,000 in the
aggregate to such officers, directors or employees outstanding at any time or
(ii) otherwise in an amount not to exceed $1,000,000 in the aggregate to such
officers, directors or employees outstanding at any time.
 
        










-73-





--------------------------------------------------------------------------------





10.2.8.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer or the Treasurer of Borrower shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Existing Senior Debt prior to the
applicable due date under the agreements evidencing such Debt (as may be amended
in accordance with this Agreement to extend such due date); provided, however,
that Borrower may (i) prepay, redeem, repurchase, retire, or defease any Debt
prior to its due date so long as Availability at the time such prepayment,
redemption, repurchase, retirement, or defeasance is declared, after giving pro
forma effect to such prepayment, redemption, repurchase, retirement, or
defeasance, is at least $200,000,000, (ii) prepay, redeem, repurchase, retire,
or defease any Debt with the proceeds of an equity issuance; and (iii) prepay
any Debt with the proceeds of a refinancing permitted under
subsection 10.2.1(h).


10.2.9.    Fundamental Changes. (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for (i) mergers, consolidations, liquidations or dissolutions of a Wholly-Owned
Immaterial Subsidiary with or into another Wholly-Owned Subsidiary (so long as
(x) to the extent such Wholly-Owned Subsidiary is a Borrowing Base Guarantor,
the Borrowing Base Guarantor is the surviving entity or (y) to the extent such
Wholly-Owned Subsidiary is a Guarantor, the Guarantor is the surviving entity or
the surviving entity becomes a Guarantor) or into Borrower (so long as the
surviving entity is Borrower), (ii) mergers, consolidations, liquidations or
dissolutions of a Wholly-Owned Material Subsidiary with or into another
Wholly-Owned Material Subsidiary (so long as (x) to the extent either such
Wholly-Owned Material Subsidiary is a Borrowing Base Guarantor, the Borrowing
Base Guarantor is the surviving entity or (y) to the extent such Wholly-Owned
Material Subsidiary is a Guarantor, the Guarantor is the surviving entity) or
Borrower (so long as the surviving entity is Borrower), (iii) mergers,
consolidations, liquidations or dissolutions of other Subsidiaries with or into
other Subsidiaries (so long as (x) in the case of a Subsidiary that is a
Borrowing Base Guarantor, such surviving or continuing Subsidiary remains a
Borrowing Base Guarantor or becomes a Borrowing Base Guarantor or (y) in the
case of a Subsidiary that is a Guarantor, such surviving or continuing
Subsidiary remains a Guarantor or becomes a Guarantor), (iv) mergers or
consolidations of any Person with or into Borrower or any Subsidiary if the
acquisition of the Equity Interest in such Person by Borrower or such Subsidiary
would have been permitted pursuant to Section 10.2.5 (so long as (x) in the case
of Borrower, Borrower shall be the continuing or surviving Person, and in the
case of a Borrowing Base Guarantor, such Borrowing Base Guarantor is the
surviving entity, (y) if a Subsidiary is not the surviving or continuing Person,
the surviving Person becomes a Subsidiary and complies with the provisions of
Section 10.1.9 and (z) no Default or Event of Default shall have occurred and be
continuing after giving effect thereto) or (v) mergers, combinations, or
consolidations of any Subsidiary with any Person to consummate a Permitted Asset
Disposition with respect to the Equity Interests of such Subsidiary concurrently
with such consummation; or


(b) without giving 30 days prior written notice to Agent, (i) change its name,
(ii) change its tax, charter or other organizational identification number, or
(iii) change its form or U.S. state of organization.
10.2.10.     Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 and 10.2.5.


10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in a manner that would be materially
adverse to Agent and the Lenders.


10.2.12.     Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Holdings, Borrower and
Subsidiaries.


10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.


-74-





--------------------------------------------------------------------------------





10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16 and any renewal or extension of any such Restrictive Agreement
or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions; (b) Restrictive
Agreements that are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as (i) such restrictions were not entered into
solely in contemplation of such Person becoming a Subsidiary and (ii) such
restrictions do not extend to any other Person following such Person becoming a
Subsidiary, and any renewal or extension of a restriction of any such
Restrictive Agreement or any agreement evidencing such restriction so long as
such renewal or extension does not expand the scope of such restrictions; (c) a
Restrictive Agreement relating to secured Debt permitted hereunder, if such
restrictions apply only to the collateral for such Debt; (d) customary
provisions in leases, licenses, joint venture agreements and other agreements
with respect to dispositions permitted by this Agreement; (e) a Restrictive
Agreement relating to Debt permitted hereunder so long as such Restrictive
Agreement contains restrictions which are no more restrictive (in any material
respect) than the restrictions contained in this Agreement; and (f) Restrictive
Agreements relating to the Existing 2023 Senior Secured Notes (or any
Refinancing Debt in respect thereof) so long as such restrictions either (i)
apply only to the collateral for the Existing 2023 Senior Secured Notes (or such
Refinancing Debt) or (ii) are no more restrictive (in any material respect) than
the restrictions contained in this Agreement (it being agreed such Restrictive
Agreements may restrict the granting of Liens on the Collateral that are
subordinated or junior to the Lien on the Collateral securing the Obligations).


10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for primarily
speculative purposes.


10.2.16. Conduct of Business. Engage in any business, other than its business as
conducted by Borrower and its Subsidiaries on the Closing Date (and similar or
related business, including any vertically integrated business with respect
thereto) and any activities incidental thereto. Notwithstanding anything
contained herein to the contrary, Holdings shall not (i) engage in any business
other than entering into and performing its obligations under and in accordance
with the Loan Documents to which it is a party or (ii) own any assets other than
(a) the capital stock of Borrower and (b) cash and Cash Equivalents in an amount
not to exceed $5,000,000 at any one time for the purpose of paying general
operating expenses of Holdings and for payment of dividends permitted to be paid
hereunder or (iii) have any Debt or other liability other than its obligations
under the Guaranty and its obligations under the guaranties of (a) the Existing
Senior Notes (in each case, or any Refinancing Debt in respect thereof), and (b)
other Debt permitted under Section 10.2.1 herein.


10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions with
Affiliates that were consummated prior to the Closing Date; and (e) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms not less favorable to Borrower or its applicable Subsidiary than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.


10.2.18. Amendments to Subordinated Debt or Existing Senior Debt. Amend,
supplement or otherwise modify any Existing Senior Debt or any document,
instrument or agreement relating to any Subordinated Debt, if such modification
could reasonably be expected to affect the interests of the Lenders adversely in
any material way, as determined by the Agent, in the exercise of its reasonable
discretion, without obtaining the prior written consent of Required Lenders to
such amendment, supplement or other modification.












-75-





--------------------------------------------------------------------------------







 
10.3.    Minimum Fixed Charge Coverage Ratio. As long as any Commitments or
Obligations are outstanding, Borrower shall maintain, as of the last day of each
Fiscal Quarter commencing with the last day of the most recent Fiscal Quarter
preceding the commencement of a Trigger Period for which financial information
is available and ending on the expiration of such Trigger Period, a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00.


SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1.    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


(a)    Borrower fails to pay (i) principal of any of the Loans or reimbursement
of any LC Obligation when due (whether at stated maturity, on demand, upon
acceleration or otherwise) or (ii) interest on any of the Loans or any fee or
any other amount or Obligation (other than as otherwise provided in clause (i)
above) under this Agreement or other Loan Document within five (5) days after
its due date;
(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    Borrower or any Borrowing Base Guarantor breaches or fails to perform any
covenant contained in (i) Section 7.2, 7.4, 8.2.4, 8.2.5, 8.6.2, 10.2 or 10.3,
(ii) Section 8.1 or 10.1.2 (a) through (f) and such breach or failure is not
cured within three (3) Business Days or (iii) Section 10.1.2(g) through (j) and
such breach or failure is not cured within ten (10) Business Days;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Document, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner;
(e)    A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any material provision of a Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);
(f)    Any breach or default of an Obligor occurs (after giving effect to any
applicable grace period thereunder) under any Hedging Agreement, or any
document, instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to Debt in excess of $40,000,000 or, in the
aggregate, with all such Debt, in excess of $75,000,000, if in each case the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually $40,000,000 or cumulatively with
all unsatisfied judgments or orders against all Obligors $75,000,000 (in either
case, net of any insurance coverage not disputed by the insurer), unless a stay
of enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise, or such judgment or order is covered by an indemnity from a
Solvent third party which has not disputed its obligations thereunder and no
judgment Lien has attached to such Obligor’s property;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $40,000,000;


-76-





--------------------------------------------------------------------------------





(i)    An Obligor (x) is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business; an Obligor
suffers the loss, revocation or termination of any license, permit, lease or
agreement necessary to its business; there is a cessation of any part of an
Obligor’s business for a period of time; any Collateral or Property of an
Obligor is taken or impaired through condemnation; except in each case pursuant
to this clause (x) to the extent that a Material Adverse Effect could not
reasonably be expected to result or (y) an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs except in connection with
a merger or consolidation with another Obligor that is permitted hereby;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
(k)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, any of which,
individually or in the aggregate, (x) results in a liability in excess of
$40,000,000 that is not immediately paid when due or (y) could reasonably be
expected to result in a Material Adverse Effect; or
(l)    A Change of Control occurs.
11.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to Borrower or any Borrowing Base Guarantor, then to
the extent permitted by Applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default has occurred and is continuing,
Agent may in its discretion (and shall upon written direction of Required
Lenders) do any one or more of the following from time to time:


(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrower and each Borrowing Base Guarantor to the fullest
extent permitted by law;
(b)    terminate, reduce or condition any Commitment, or make (for so long as an
Event of Default is continuing) any adjustment to the Aggregate Borrowing Base,
Tranche A Borrowing Base and/or Tranche B Borrowing Base;
(c)    require Obligors to Cash Collateralize LC Obligations, Secured Bank
Product Obligations and other Obligations that are inchoate or contingent (other
than indemnification obligations which are either contingent or inchoate to the
extent no claims giving rise thereto have been asserted) or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and




-77-





--------------------------------------------------------------------------------





(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower and/or any Borrowing Base
Guarantor to assemble Collateral, at Borrower’s expense, and make it available
to Agent at a place designated by Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by Borrower and/or any Borrowing Base
Guarantor, Borrower and/or such Borrowing Base Guarantor, as applicable, agrees
not to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its discretion, deems advisable. Borrower and each Borrowing Base Guarantor
agree that 10 days’ notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.
11.3.    License. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license following the occurrence and
during the continuance of an Event of Default (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrower
and any Borrowing Base Guarantor, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral. Borrower’s and all Borrowing
Base Guarantors’ rights and interests under Intellectual Property shall inure to
Agent’s benefit.


11.4.    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.




































-78-





--------------------------------------------------------------------------------







11.5.    Remedies Cumulative; No Waiver.


11.5.1.    Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower and each Borrowing
Base Guarantor contained in the Loan Documents are cumulative and not in
derogation or substitution of each other. In particular, the rights and remedies
of Agent and Lenders are cumulative, may be exercised at any time and from time
to time, concurrently or in any order, and shall not be exclusive of any other
rights or remedies that Agent and Lenders may have, whether under any agreement,
by law, at equity or otherwise.


11.5.2.    Waivers. The failure or delay of Agent or any Lender to require
strict performance by Borrower or any Borrowing Base Guarantor with any terms of
the Loan Documents, or to exercise any rights or remedies with respect to
Collateral or otherwise, shall not operate as a waiver thereof nor as
establishment of a course of dealing. All rights and remedies shall continue in
full force and effect until Full Payment of all Obligations. No modification of
any terms of any Loan Documents (including any waiver thereof) shall be
effective, unless such modification is specifically provided in a writing
directed to Borrower and executed by Agent or the requisite Lenders, and such
modification shall be applicable only to the matter specified. No waiver of any
Default or Event of Default shall constitute a waiver of any other Default or
Event of Default that may exist at such time, unless expressly stated. If Agent
or any Lender accepts performance by any Obligor under any Loan Documents in a
manner other than that specified therein, or during any Default or Event of
Default, or if Agent or any Lender shall delay or exercise any right or remedy
under any Loan Documents, such acceptance, delay or exercise shall not operate
to waive any Default or Event of Default nor to preclude exercise of any other
right or remedy. It is expressly acknowledged by Borrower that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.


SECTION 12.    AGENT


12.1.    Appointment, Authority and Duties of Agent.


12.1.1    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes and instructs Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents, for Agent’s
benefit and the Pro Rata benefit of the Secured Parties. Each Secured Party
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties. Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts or Eligible Inventory, whether to impose
or release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.








-79-





--------------------------------------------------------------------------------





12.1.2.    Duties. Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.


12.1.3.    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.


12.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act. Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining. Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.


12.2.    Agreements Regarding Collateral and Field Examination Reports.


12.2.1.    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release (and the Agent shall release) any Guaranty by a Guarantor Subsidiary and
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or (d)
with the written consent of all Lenders. Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien permitted hereunder. Agent
shall have no obligation to assure that any Collateral exists or is owned by
Borrower or any Borrowing Base Guarantor, or is cared for, protected or insured,
nor to assure that Agent’s Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral.
12.2.2.    Possession of Collateral. Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with such Collateral in accordance with Agent’s instructions.
12.2.3.    Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrower’s and the Borrowing Base Guarantors’ books and records as well as
upon representations of Borrower’s and the Borrowing Base Guarantors’ officers
and employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to




-80-





--------------------------------------------------------------------------------





any Person (except to such Lender’s Participants, attorneys and accountants) or
use any Report in any manner other than administration of the Loans and other
Obligations. Absent gross negligence, willful misconduct or bad faith of such
Person, each Lender agrees to indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Report, as well as from any Claims arising
as a direct or indirect result of Agent furnishing a Report to such Lender.


12.3.    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.


12.4.    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof. Agent shall promptly
forward such notice to all Lenders. If any Lender acquires knowledge of a
Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing. Each Secured Party agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Agent and Required Lenders, it will not take any Enforcement Action,
accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.


12.5.    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against any Dominion Account without the prior consent of Agent.


12.6.    Indemnification. ABSENT GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH OF THE AGENT INDEMNITEES, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT) IN ACCORDANCE WITH THE TERMS HEREOF. In Agent’s
discretion, it may reserve for any such Claims made against an Agent Indemnitee
or Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If Agent is sued by any receiver,
bankruptcy trustee, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including reasonable attorneys’ fees) incurred in the defense of same,
shall be promptly reimbursed to Agent by each Lender to the extent of its Pro
Rata share.




-81-





--------------------------------------------------------------------------------





12.7.    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied warranty, representation or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor.
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectibility, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectibility of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor. No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance or performance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents, except that Agent shall confirm receipt of the documents to
be delivered to Agent on the Closing Date pursuant to Section 6.1.


12.8.    Successor Agent and Co-Agents.


12.8.1.    Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrower. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent. Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above. If Agent has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, Agent shall
resign at the request of Required Lenders.


12.8.2.    Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Secured Parties shall execute and deliver such documents
as Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.


    






-82-





--------------------------------------------------------------------------------





12.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
further acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.


12.10.    Replacement of Certain Lenders. If a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, or (b) is a Defaulting Lender, then, in
addition to any other rights and remedies that any Person may have, Borrower may
(at Borrower’s sole cost and expense, including the payment of any applicable
processing fee), by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to an Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice. Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest, fees and other amounts owing to
such Lender hereunder through the date of assignment.


12.11.    Remittance of Payments and Collections.


12.11.1.     Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. (Central
Time) on a Business Day, payment shall be made by Lender not later than 1:00
p.m. (Central Time) on such day, and if request is made after 11:00 a.m.
(Central Time), then payment shall be made by 11:00 a.m. (Central Time) on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.


12.11.2.     Failure to Pay. If any Secured Party fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrower be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.


12.11.3. Recovery of Payments. If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it. If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.






-83-





--------------------------------------------------------------------------------





12.12.    Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacities, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity and not as Agent hereunder.


12.13.    Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.


12.14.    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by Section
5.6 and this Section 12. Absent gross negligence, willful misconduct or bad
faith of such Agent Indemnitee, each Secured Bank Product Provider shall
indemnify and hold harmless each Agent Indemnitee, to the extent not reimbursed
by Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.


12.15.    No Third Party Beneficiaries. This Section 12 (except with respect to
Borrower’s rights under Sections 12.8 and 12.10) is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 (except with respect to Borrower’s rights under Sections 12.8
and 12.10) does not confer any rights or benefits upon Borrower or any other
Person. As between Borrower and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Secured Parties.


    










































-84-





--------------------------------------------------------------------------------





12.16.    Withholding. To the extent required by any applicable law, the Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If any payment has been made to any Lender by the
Agent without the applicable withholding Tax being withheld from such payment
and the Agent has paid over the applicable withholding Tax to the Internal
Revenue Service or any other Governmental Authority, or the Internal Revenue
Service or any other Governmental Authority asserts a claim that the Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.


SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS


13.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of Borrower, each Borrowing Base Guarantor, Agent,
Lenders, Secured Parties, and their respective successors and permitted assigns,
except that (a) neither Borrower nor any Borrowing Base Guarantor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.


13.2.    Participations.


13.2.1.    Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrower shall be determined as if such
Lender had not sold such participating interests, and Borrower and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrower agrees otherwise in
writing.


13.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, any Guarantor (except in respect of a Permitted Asset Disposition of
such Guarantor) or substantial portion of the Collateral.


13.2.3.    Benefit of Set-Off. Borrower agrees that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it to the maximum extent permitted by Applicable Law. By exercising any such
applicable right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.


        




-85-





--------------------------------------------------------------------------------





13.2.4.    Participant Register. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of Borrower solely for United
States federal tax purposes, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). No Lender shall have any obligation
to disclose all or any portion of any Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights or obligations under any
Loan Document), except to the extent that such disclosure is necessary to
establish that the Commitments, Loans or other rights or obligations are in
registered form under Treasury Regulation Section 5f.103-1(c). Unless otherwise
required by the Internal Revenue Service, any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the Internal Revenue Service. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, Borrower and the Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.


13.3.    Assignments.


13.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, so long as a Specified Event of Default has not
occurred, Borrower in its/their discretion) and integral multiples of $1,000,000
in excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by Agent and, so long as a Specified Event of Default has not occurred,
Borrower in its/their discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors and any Operating Circular issued by such Federal
Reserve Bank, or (ii) counterparties to swap agreements relating to any Loans;
provided, however, that any payment by Borrower to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
Borrower’s obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.


13.3.2.    Effect; Effective Date. Upon delivery to Agent of an assignment
notice in the form of Exhibit D and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrower shall make appropriate arrangements for issuance of replacement and/or
new Notes, as applicable. The transferee Lender shall comply with Section 5.10
and deliver, upon request, an administrative questionnaire reasonably
satisfactory to Agent.


13.3.3.    Certain Assignees. No assignment or participation may be made to
Borrower, an Affiliate of Borrower, a Defaulting Lender or a natural person. In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lenders hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.








-86-





--------------------------------------------------------------------------------





13.3.4.    Register. The Agent, acting for this purpose as an agent of Borrower
solely for tax purposes and solely with respect to the actions described in this
Section 13.3.4, shall establish and maintain at one of its offices a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and related stated interest amounts) of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time and any assignment of any such interest (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and
Borrower, the Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding anything to the contrary contained in
this Agreement, the Obligations (including the obligations to participate in
Swingline Loans) are intended to be treated as registered obligations for U.S.
federal income tax purposes. Any right or title in or to any Obligations
(including with respect to the principal amount and any interest thereon) may
only be assigned or otherwise transferred through the Register. This Section
13.3.4 shall be construed so that the Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code, Treasury Regulations Section 5f.103-1 and any other related
regulations (or any successor provisions of the Code or such regulations).


SECTION 14.    MISCELLANEOUS


14.1.    Consents, Amendments and Waivers.


14.1.1.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that


(a)    without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;


(b)    without the prior written consent of Issuing Bank, no modification shall
be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay a
scheduled payment of, any principal, interest or fees payable to such Lender
(except as provided in Section 4.2); (iii) extend the Revolver Termination Date
applicable to such Lender’s Obligations; or (iv) amend this clause (c);
(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6,
7.1 (except to add Collateral) or 14.1.1; (ii) amend the definitions of
Aggregate Borrowing Base, Tranche A Borrowing Base or Tranche B Borrowing Base
(and the defined terms used in each such definition) which has the effect of
increasing Availability, Pro Rata or Required Lenders; (iii) increase any
advance rate or increase total Commitments; (iv) release all or substantially
all of the Collateral, except as currently contemplated by the Loan Documents;
or (v) release any Obligor from liability for any Obligations, unless pursuant
to a Permitted Asset Disposition of such Obligor; and
(e)    without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.
        






-87-





--------------------------------------------------------------------------------





14.1.2.    Limitations. The agreement of Borrower or any other Obligor shall not
be necessary to the effectiveness of any modification of a Loan Document that
deals solely with the rights and duties of Lenders, Agent and/or Issuing Bank as
among themselves. Only the consent of the parties to the Fee Letter or any
agreement relating to a Bank Product shall be required for any modification of
such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no other right to consent to or participate in any manner in
modification of any other Loan Document. The making of any Loans or issuance of
any Letter of Credit during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.


14.1.3.    Payment for Consents. Borrower will not, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.


14.2.    Indemnity. EACH OF BORROWER AND EACH BORROWING BASE GUARANTOR SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY
OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE;
provided, however, that in no event shall Borrower or any Obligor party to a
Loan Document have any obligation hereunder or thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim to the extent that such Claim is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence, bad faith or willful
misconduct of such Indemnitee or such Indemnitee’s officers, directors or
employees. Each Indemnitee shall consult with Borrower with respect to the
defense of any of the foregoing. In no event shall Borrower, any Borrowing Base
Guarantor or any Indemnitee have any liability for any special, indirect,
consequential or punitive damages; provided, that this sentence shall not limit
the indemnification obligations of Borrower or any Borrowing Base Guarantor
under this Agreement. Neither Borrower nor any Borrowing Base Guarantor shall be
liable for any settlement of any proceeding effected without Borrower’s prior
written consent (which consent shall not be unreasonably withheld), but if
settled with such written consent, or if there is a final judgment against an
Indemnitee in any such proceeding, Borrower and each Borrowing Base Guarantor
agrees to indemnify and hold harmless each Indemnitee in the manner set forth
above. No Indemnitee referred to in this paragraph shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


14.3.    Notices and Communications.


14.3.1.    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be given in writing and addressed
to the party to be notified as follows:


(i)    if to Borrower or any other Obligor:
AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Joseph C. Alter
Electronic mail: Joe.Alter@aksteel.com
Telecopy no: 513-425-5607






-88-





--------------------------------------------------------------------------------





with a copy to:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Brian S. Duba
Electronic mail: Brian.Duba@aksteel.com
Telecopy no: 513-425-5607
 
and a further copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Morgan Bale
Electronic mail: morgan.bale@weil.com
Telecopy no: 212-310-8007
(ii)    if to any other Person, at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this Section 14.3.
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.
14.3.2.    Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.


14.3.3.    Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.


    
















-89-





--------------------------------------------------------------------------------





14.4.    Performance of Borrower’s Obligations. Agent may, in its discretion at
any time when an Event of Default has occurred and is continuing, at Borrower’s
reasonable expense, pay any amount or do any act required of Borrower or any
other Obligor under any Loan Documents or otherwise lawfully requested by Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrower, on demand, with interest from the date incurred
to the date of payment thereof at the Default Rate applicable to Base Rate
Revolver Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.


14.5.    Credit Inquiries. Borrower and each Borrowing Base Guarantor hereby
authorizes Agent and Lenders (but they shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning Borrower,
Borrowing Base Guarantors, or any other Subsidiary.


14.6.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.


14.7.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.


14.8.    Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.


14.9.    Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


14.10.    Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Obligor. In
connection with all aspects of each transaction contemplated by any Loan
Document, Borrower and each Borrowing Base Guarantor acknowledges that (a)(i)
this credit facility and any related arranging or other services by Agent, any
Lender, any of their Affiliates or any arranger are arm’s-length commercial
transactions between Borrower and each Borrowing Base Guarantor and such Person;
(ii) each of Borrower and each Borrowing Base Guarantor has consulted its own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) each of Borrower and each Borrowing Base Guarantor is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents;
-90-





--------------------------------------------------------------------------------





(b) each of Agent, Lenders, their Affiliates and any arrangers is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower or any Borrowing Base Guarantor, any of their
Affiliates or any other Person, and has no obligation with respect to the
transaction contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower, each Borrowing Base Guarantor and their Affiliates, and have
no obligation to disclose any of such interests to Borrower, any Borrowing Base
Guarantor or their Affiliates. To the fullest extent permitted by Applicable
Law, each of Borrower and each Borrowing Base Guarantor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document. Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Obligors, their stockholders and/or their affiliates. Each Obligor
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and such Obligor, its stockholders or
its affiliates, on the other. The Obligors acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Obligors, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Party has assumed any advisory or fiduciary
responsibility in favor of any Obligor, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender Party has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters) or any other
obligation to any Obligor except the obligations expressly set forth in the Loan
Documents and (y) each Lender Party is acting solely as principal and not as the
agent or fiduciary of any Obligor, its management, stockholders, creditors or
any other Person. Each Obligor acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Obligor agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.


14.11.    Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
insurers and reinsurers, advisors and representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case Agent, Lender or Issuing Bank shall (other than in
connection with any examination of the financial condition or other routine
examination of such Person by such regulatory authority) notify Borrower thereof
to the extent lawfully permitted to do so; (c) to the extent required by
Applicable Law or by any subpoena or similar legal process (in which case Agent,
Lender or Issuing Bank shall notify Borrower to the extent lawfully permitted to
do so); (d) to any other party hereto; (e) in connection with the exercise of
any remedies, the enforcement of any rights, or any action or proceeding
relating to any Loan Documents; (f) subject to an agreement containing
provisions substantially the same, or at least as restrictive, as those of this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrower. Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrower and a general description of
Borrower’s businesses, and may use Borrower’s name, logo, trademarks or product
photographs in advertising and other promotional materials. For purposes of this
Section, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business, other than any information that is
available to Agent, any Lender or Issuing Bank on a nonconfidential basis prior
to disclosure by the Obligor or Subsidiary, provided that, in the case of
information received from an Obligor or Subsidiary after the date hereof, such
information is clearly
-91-





--------------------------------------------------------------------------------





identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information pursuant to this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of Agent, Lenders and Issuing Bank acknowledges that (i) Information may
include material non-public information concerning an Obligor or Subsidiary;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law, including federal and state
securities laws. Notwithstanding the foregoing, the confidentiality provisions
contained in this Agreement shall not prohibit disclosures to any trustee,
administrator, collateral manager, servicer, backup servicer, lender, rating
agency or secured party of any special purpose funding vehicles (each, an “SPV”)
or its affiliates in connection with the evaluation, administration, servicing
of, or the reporting on, the assets or securitization activities of such SPV or
its affiliates (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential).


14.12.    Certifications Regarding Indentures. Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Existing Senior Notes
(or, in each case, the indenture executed in connection therewith).


14.13.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


14.14.    Consent to Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.


































-92-





--------------------------------------------------------------------------------





14.15.    Waivers. To the fullest extent permitted by Applicable Law, each of
Borrower and each Borrowing Base Guarantor waives (a) the right to trial by jury
(which Agent and each Lender hereby also waives) in any proceeding or dispute of
any kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which Borrower or any Borrowing Base Guarantor may
in any way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) (which Agent and each Lender hereby also waives) in any way
relating to any Enforcement Action, Obligations, Loan Documents or transactions
relating thereto; and (g) notice of acceptance hereof. Each of Borrower and each
Borrowing Base Guarantor acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Borrower and
each Borrowing Base Guarantor. Each of Borrower, each Borrowing Base Guarantor,
Agent and each Lender has reviewed the foregoing waivers with its respective
legal counsel and has knowingly and voluntarily waived its jury trial and other
rights following consultation with legal counsel. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.


14.16.    Patriot Act Notice. Agent and Lenders hereby notify Borrower and each
Borrowing Base Guarantor that pursuant to the requirements of the Patriot Act,
Agent and Lenders are required to obtain, verify and record information that
identifies Borrower and each Borrowing Base Guarantor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrower’s and/or each Borrowing Base Guarantor’s
management and owners, such as legal name, address, social security number and
date of birth.


14.17.    Acknowledgment and Consent to Bail-in of EEA Financial Institutions.
Solely to the extent Issuing Bank or any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of Issuing Bank or any Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


14.17.1.     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by Issuing Bank or any Lender that is an EEA Financial
Institution; and


14.17.2.     the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank; signatures begin on following page]
-93-





--------------------------------------------------------------------------------












SCHEDULE 1.1


COMMITMENTS OF LENDERS


Lender
Tranche A Revolver Commitment
Tranche B Revolver Commitment
Bank of America, N.A.
$247,413,793.10
$27,000,000
JPMorgan Chase Bank, N.A.
$223,167,241.38
$10,500,000
Wells Fargo Capital Finance, LLC
$223,167,241.38
$10,500,000
Deutsche Bank Trust Company Americas
$98,965,517.24
$0
Siemens Financial Services, Inc.
$98,965,517.24
$0
Citibank, N.A.
$75,461,206.90
$5,250,000
Fifth Third Bank
$74,224,137.93
$0
Regions Bank
$69,275,862.07
$5,500,000
U.S. Bank National Association
$69,275,862.07
$0
BMO Harris Bank N.A.
$64,327,586.21
$0
PNC Bank, National Association
$47,256,034.48
$2,740,000
Credit Suisse AG, Cayman Islands Branch
$47,008,620.69
$2,700,000
Citizens Bank of Pennsylvania
$39,586,206.90
$500,000
Goldman Sachs Bank USA
$29,689,655.17
$310,000
ING Capital LLC
$27,215,517.24
$0
TOTAL:
$1,435,000,000.00
$65,000,000.00













--------------------------------------------------------------------------------







ANNEX A




JOINDER TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


by and among


AK Steel Corporation, as Borrower,


Bank of America, N.A., as Agent,


Mountain State Carbon, LLC, as Borrowing Base Guarantor,






CLOSING CHECKLIST





--------------------------------------------------------------------------------









JOINDER CLOSING CHECKLIST







--------------------------------------------------------------------------------





Doc.#
Document
Doc ID
Signatories
1.
Joinder to Amended and Restated Loan and Security Agreement (the “Joinder”)
44833480
 o AK Steel Corporation
 o Mountain State Carbon, LLC
 o Bank of America, N.A.
 
a. Schedule 8.6.1 to Loan Agreement
 
 
 
b. Schedule 9.1.12 to Loan Agreement
 
 
 
c. Deposit Account List
 
 
2.
Subsidiary Guaranty
44833545
 o Mountain State Carbon, LLC
 o Bank of America, N.A.
 
a. Schedule I: Chief Executive Offices, Etc.
 
 
3.
Secretary’s Certificate of Mountain State Carbon certifying and attaching (per
Section 2.1(c) of Joinder):
 
o Mountain State Carbon, LLC
 
a. Mountain State Carbon’s certificate of formation, operating agreement or
other organization documents and
 
 
 
b. Resolutions and incumbency certificates
 
o Board of Managers of Mountain State Carbon
 
c. Good standing certificates from the following jurisdictions: DE, OH and WV
 
 
4.
Certificate(s) certifying that no Default or Events of Default exist, and the
reps/warranties in Section 9 of Loan Agreement are true & correct (per Section
2.1(d) of Joinder)
 
o Senior Officer of Mountain State Carbon, LLC
5.
Opinion of Weil, Gotshal & Manges LLP (per Section 2.1(e) of Joinder)
 
o Weil, Gotshal & Manges LLP
6.
Opinion of General Counsel
 
o Senior Officer of AK Steel Corporation
7.
UCC Searches
 
 
8.
Intellectual Property Searches
 
 
9.
UCC-1 Financing Statement
70384466
 
10.
Deposit Account Control Agreement
 
o Wells Fargo Bank, National Association
o Mountain State Carbon, LLC
o Bank of America, N.A.






